Exhibit 10.1

 

Execution Version

 

 

ASSET PURCHASE AGREEMENT

 

by and between

 

PLAINS PRODUCTS TERMINALS LLC, as Seller

 

and

 

TRANSMONTAIGNE OPERATING COMPANY L.P., as Buyer

 

Dated November 2, 2017

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I SALE AND PURCHASE OF ASSETS, ASSUMPTION OF LIABILITIES AND
CONSIDERATION

1

 

 

 

1.1

Sale and Purchase of Assets

1

1.2

Excluded Assets

2

1.3

Assumption of Liabilities

3

1.4

Consideration; Payment of the Purchase Price

5

1.5

Deposit

5

1.6

Closing Date Payment

5

1.7

Independent Consideration

6

1.8

Non-Assignment of Certain Acquired Assets

6

 

 

 

ARTICLE II CLOSING

6

 

 

 

2.1

Closing

6

2.2

Deliveries by Seller

7

2.3

Deliveries by Buyer

8

2.4

Prorations

9

2.5

Closing Costs; Transfer Taxes and Fees

10

2.6

Inventory

10

2.7

Third Party Hydrocarbon Inventory True-Up

11

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

12

 

 

 

3.1

Organization

12

3.2

Authorization

12

3.3

No Conflicts; Consents

12

3.4

Compliance With Laws and Permits

13

3.5

Absence of Litigation

13

3.6

Contracts

13

3.7

Taxes

13

3.8

Employees and Employee Benefit Plans

14

3.9

Environmental Matters

14

3.10

No Brokers or Finders

15

3.11

Real Property

15

3.12

Absence of Changes

16

3.13

Intellectual Property

16

3.14

Credit Support

16

3.15

WAIVERS AND DISCLAIMERS

16

3.16

Prohibited Transactions and Status

17

3.17

Prohibited Relationships

17

3.18

Survival

17

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

17

 

 

 

4.1

Organization

17

4.2

Authorization

18

 

i

--------------------------------------------------------------------------------


 

4.3

No Violations; Consents

18

4.4

Absence of Litigation

18

4.5

Brokers and Finders

18

4.6

Due Diligence

18

4.7

Sufficient Funds

19

4.8

Prohibited Transactions and Status

19

4.9

Prohibited Relationships

19

 

 

 

ARTICLE V COVENANTS AND AGREEMENTS OF SELLER

19

 

 

 

5.1

Pre-Closing Access and Information

19

5.2

Conduct of Business

20

5.3

Books and Records

21

5.4

Schedules

21

5.5

Exclusivity

21

5.6

Financial Statements

21

 

 

 

ARTICLE VI COVENANTS AND AGREEMENTS OF BUYER

22

 

 

 

6.1

Pre-Closing Access and Inspections

22

6.2

Post-Closing Preservation of Books and Records; Access

23

6.3

Cooperation for Retained and Assumed Liabilities

23

6.4

Excluded Intellectual Property

23

6.5

Performance Bonds and Guaranties

23

6.6

Insurance

24

6.7

Third Party Software

24

 

 

 

ARTICLE VII COVENANTS AND AGREEMENTS OF SELLER AND BUYER

25

 

 

 

7.1

Expenses

25

7.2

Injunctions

25

7.3

Payments Received

25

7.4

Permits; Transfers; Cooperation

25

7.5

Third Party Consents and Approvals; HSR Matters

25

7.6

Public Announcements

27

7.7

Confidentiality

27

7.8

Further Assurances

28

7.9

Tax Matters

28

7.10

Real Estate Matters

29

7.11

Casualty Loss

30

 

 

 

ARTICLE VIII EMPLOYMENT MATTERS

31

 

 

 

8.1

Employees

31

8.2

Employment Offers to Active Employees

31

8.3

Employment Offers to Employees on Leave

32

8.4

Transfer Time

32

8.5

Level of Employee Benefits Provided by Buyer, or Buyer’s Affiliates

32

8.6

Welfare Benefits and Other Benefits and Policies

32

8.7

Vacation

33

8.8

Service Credit

33

 

ii

--------------------------------------------------------------------------------


 

8.9

Benefits — Miscellaneous

33

8.10

WARN Act

33

8.11

Severance

33

 

 

 

ARTICLE IX CONDITIONS TO CLOSING

33

 

 

 

9.1

Conditions to Each Party’s Obligation to Close

33

9.2

Conditions to Buyer’s Obligation to Close

34

9.3

Conditions to Seller’s Obligation to Close

35

 

 

 

ARTICLE X TERMINATION

35

 

 

 

10.1

Termination

35

10.2

Effect of Termination

36

 

 

 

ARTICLE XI INDEMNIFICATION

37

 

 

 

11.1

Obligations to Indemnify

37

11.2

Third Party Claims

38

11.3

Direct Claims

39

11.4

Limits of Liability

40

11.5

Survival of Covenants, Representations and Warranties

41

11.6

Exclusive Remedy

41

11.7

Payments

41

11.8

Administration of Indemnity Claims

41

11.9

Tax Treatment

42

 

 

 

ARTICLE XII MISCELLANEOUS

42

 

 

 

12.1

Notices

42

12.2

Entire Agreement; Amendment; Waiver; Exhibits and Schedules

43

12.3

Severability

43

12.4

Parties in Interest

43

12.5

Governing Law

44

12.6

Assignment

44

12.7

Specific Performance

44

12.8

Counterparts

44

12.9

Expenses

45

 

 

Annex:

 

Annex A

-

Interpretation; Defined Terms

 

Exhibits:

 

Exhibit A

-

Assumed Contracts Assignment

 

 

 

Exhibit B

-

Deeds

 

 

 

Exhibit C

-

Leased Real Property and Rights of Way Assignment

 

iii

--------------------------------------------------------------------------------


 

Exhibit D

-

Bill of Sale

 

 

 

Exhibit E

-

Transition Services Agreement

 

 

 

Exhibit F

-

Seller’s Officers’ Certificate

 

 

 

Exhibit G

-

FIRPTA

 

 

 

Exhibit H

-

Closing Statement

 

 

 

Exhibit I

-

Purchase Price Receipt

 

 

 

Exhibit J

-

Custody Transfer Receipt

 

 

 

Exhibit K

-

[Reserved]

 

 

 

Exhibit L

-

[Reserved]

 

 

 

Exhibit M

-

Notice of Consent

 

 

 

Exhibit N

-

Purchased Inventory Sale Agreement

 

 

 

Exhibit O

-

FCC Sale Agreement

 

 

 

Exhibit P

-

FCC System Sharing Agreement

 

 

 

Exhibit Q

-

Seller Guaranty

 

 

 

Exhibit R

-

Buyer Guaranty

 

 

 

Exhibit S

-

Buyer’s Officers’ Certificate

 

 

 

Exhibit T

-

Title Reports

 

Schedules:

 

Schedule 1.1(a):

Owned Real Property

Schedule 1.1(b):

Leased Real Property

Schedule 1.1(c)(1):

Pipelines

Schedule 1.1(c)(2):

Rights of Way

Schedule 1.1(d):

Personal Property

Schedule 1.1(f):

Terminal Facilities IP

Schedule 1.1(g):

Assumed Contracts

Schedule 1.1(i):

Existing Site Permits

Schedule 1.1(j)(1):

Martinez Terminal Tanks

Schedule 1.1(j)(2):

Martinez Terminal Abandoned Pipelines

Schedule 1.1(j)(3):

Richmond Terminal Tanks

Schedule 1.1(j)(4):

Richmond Terminal Abandoned Pipelines

Schedule 1.2(g):

Credit Support Instruments

 

iv

--------------------------------------------------------------------------------


 

Schedule 1.2(h):

Excluded Contracts

Schedule 1.2(j):

Excluded Personal Property

Schedule 1.3(a)(iii):

Remediation Obligations

Schedule 2.2(q):

Liens on Acquired Assets

Schedule 2.6:

Inventory Value and Inventory Methodology

Schedule 3.3:

Required Third Party Consents

Schedule 3.4:

Identification of Violations of Laws and Existing Site Permits

Schedule 3.5:

Identification of Seller Litigation

Schedule 3.6(a):

Disclosure of Violations, Breaches or Invalidity of Material Contracts

Schedule 3.6(b):

Material Contracts

Schedule 3.7:

Identification of Unpaid Taxes

Schedule 3.9(b)(i):

Environmental Permits

Schedule 3.9(c):

Releases

Schedule 3.10:

Real Estate Brokers

Schedule 3.11(b):

Real Property

Schedule 3.11(d):

Unrecorded Third Party Rights

Schedule 4.3:

Identification of Buyer Violations

Schedule 4.4:

Identification of Buyer Litigation

Schedule 5.2(a)(1):

Maintenance Projects

Schedule 5.2(a)(2):

Capital Projects

Schedule 7.6:

Permitted Public Announcements

Schedule 7.9(d):

Purchase Price Allocation

Schedule 7.10:

Title Commitments

Schedule 8.1:

List of Employees

Schedule 8.2:

Excluded Employees

Schedule 9.2(d):

Material Consents

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of November 2, 2017
(the “Effective Date”), is made and entered into by and between Plains Products
Terminals LLC, a Delaware limited liability company (“Seller”), and
TransMontaigne Operating Company L.P., a Delaware limited partnership (“Buyer”).
Seller and Buyer shall collectively be referred to herein as the “Parties” and
each, a “Party.”

 

WHEREAS, Seller owns a petroleum storage and distribution terminal facility in
Martinez, CA (the “Martinez Terminal”) and a petroleum storage and distribution
terminal facility in Richmond, CA (the “Richmond Terminal” and together with the
Martinez Terminal, the “Terminal Facilities”);

 

WHEREAS, Seller desires to sell and assign to Buyer, and Buyer wishes to
purchase and assume from Seller, the Terminal Facilities and the assets related
to the Terminal Facilities set forth herein and certain liabilities related
thereto, in each case on the terms and conditions set forth herein; and

 

WHEREAS, except as otherwise defined within the provisions hereof or as the
context otherwise requires, the terms commencing with capital letters in this
Agreement shall have the meanings given those terms in Annex A attached hereto
and made a part hereof;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

 

ARTICLE I
SALE AND PURCHASE OF ASSETS, ASSUMPTION OF
LIABILITIES AND CONSIDERATION

 

1.1                               Sale and Purchase of Assets. At the Closing,
subject to the terms and conditions hereof, Seller shall sell, assign, transfer,
convey and deliver to Buyer, and Buyer shall purchase from Seller, free and
clear of any Liens (other than Permitted Liens) the Acquired Assets, and Buyer
shall accept such Acquired Assets. As used herein, “Acquired Assets” shall mean,
collectively, the following (but shall specifically exclude the Excluded
Assets):

 

(a)                                 the real property described on Schedule
1.1(a) (the “Owned Land”) and (i) all buildings, facilities, fixtures,
structures, improvements, storage tanks and docks situated thereon (the “Owned
Improvements”), and (ii) Seller’s right, title and interest in and to all
amenities, rights, privileges, easements, rights-of-way, appurtenances and other
real property rights related thereto, but excluding the “Rights of Way” as
defined below in Section 1.1(c), (collectively, the “Ancillary Real Property
Rights”, and together with the Owned Land and the Owned Improvements, the “Owned
Real Property”);

 

(b)                                 Seller’s leasehold interests in real
property (as lessee or sublessee) leased or subleased by Seller as set forth on
Schedule 1.1(b), together with Seller’s leasehold interest in and to all
buildings, facilities, fixtures, structures, improvements, storage tanks and
docks

 

1

--------------------------------------------------------------------------------


 

situated on such leased or subleased property, and, together with all Ancillary
Real Property Rights appurtenant or related thereto (collectively, the “Leased
Real Property”);

 

(c)                                  all of Seller’s interests in and to all
leases, easements, rights of way, property use agreements, line rights and real
property licenses and permits (including permits from railroads and road
crossing permits or other rights-of-way permits or franchise agreements from any
Governmental Authority) pursuant to which Seller has the right to use the real
property on which the Pipelines set forth on Schedule 1.1(c)(1) are located,
including those agreements listed in Schedule 1.1(c)(2) (the “Rights of Way”);

 

(d)                                 all of Seller’s right, title and interest in
and to the tangible machinery, vehicles, equipment, office equipment,
communications assets, furniture, furnishings, trailers, tools and other
personal property owned by Seller and used or held for use by Seller at the
Terminal Facilities for the operation of the Acquired Assets, including those
items set forth on Schedule 1.1(d), but specifically excluding the Excluded
Personal Property (collectively, the “Personal Property”);

 

(e)                                  all of Seller’s rights to and interests in
Claims, refunds or adjustments with respect to the Acquired Assets or the
Assumed Liabilities, except to the extent such Claims, refunds or adjustments
relate to Excluded Assets or the Retained Liabilities;

 

(f)                                   all Terminal Facilities IP set forth on
Schedule 1.1(f);

 

(g)                                  subject to Section 1.8, all of Seller’s
rights under those Contracts identified on Schedule 1.1(g) in respect of the
Acquired Assets and the Assumed Liabilities (collectively, the “Assumed
Contracts”);

 

(h)                                 the Books and Records;

 

(i)                                     subject to Section 1.8, all of Seller’s
rights and interests under those Permits identified on Schedule 1.1(i) related
to Seller’s ownership or operation of the Terminal Facilities (collectively, the
“Existing Site Permits”); and

 

(j)                                    to the extent the tanks and Abandoned
Pipelines are not part of the Owned Real Property, all of Seller’s right, title
and interest in and to (w) the tanks set forth on Schedule 1.1(j)(1) with
respect to the Martinez Terminal, (x) the Abandoned Pipelines identified on
Schedule 1.1(j)(2) with respect to the Martinez Terminal, (y) the tanks set
forth on Schedule 1.1(j)(3) with respect to the Richmond Terminal, and (z) the
Abandoned Pipelines identified on Schedule 1.1(j)(4) with respect to the
Richmond Terminal.

 

1.2                               Excluded Assets. Notwithstanding anything to
the contrary contained in this Agreement, for the avoidance of doubt, Seller
shall retain all of its right, title and interest in and to the following
assets, properties and rights, and Seller shall not sell, assign, transfer,
convey or deliver to Buyer hereunder any of the following assets, properties or
rights (collectively, the “Excluded Assets”):

 

(a)                                 all Third Party Hydrocarbon Inventory and
all of Seller’s Inventory;

 

2

--------------------------------------------------------------------------------


 

(b)                                 all Excluded Books and Records of Seller;

 

(c)                                  (i) all rights to Claims, refunds or
adjustments with respect to the Acquired Assets which relate to any period prior
to the Effective Time and with respect to the Excluded Assets, (ii) all other
refunds or adjustments relating to any Action with respect to the Excluded
Assets and (iii) all rights to insurance proceeds or other insurance recoveries
that (A) relate to, or are reimbursement for, Seller’s or any Seller Affiliate’s
expenditures made prior to the Effective Time for which insurance proceeds are
available or due to Seller or such Affiliate with respect to the Acquired Assets
or (B) relate to Excluded Assets or Retained Liabilities;

 

(d)                                 all of Seller’s cash and cash equivalents on
hand and in bank accounts;

 

(e)                                  all of Seller’s accounts receivable and
audit rights relating thereto arising under any of the Contracts or otherwise
with respect to any of the Excluded Assets and, with respect to the Acquired
Assets, for any period prior to the Effective Time;

 

(f)                                   all of Seller’s net operating losses and
Tax refunds relating to the Excluded Assets and with respect to the Acquired
Assets for any Pre-Closing Tax Period;

 

(g)                                  all of Seller’s rights, title and interest
in and to all posted surety or performance bonds including those set forth on
Schedule 1.2(g) (the “Credit Support Instruments”);

 

(h)                                 all of Seller’s rights under the Contracts
that are described and set forth on Schedule 1.2(h) (collectively, the “Excluded
Contracts”);

 

(i)                                     except for the Intellectual Property set
forth on Schedule 1.1(f), all of Seller’s Intellectual Property (collectively,
the “Excluded Intellectual Property”); and

 

(j)                                    the personal property of Seller that is
not Personal Property, including personal property set forth on Schedule
1.2(j) (the “Excluded Personal Property”).

 

1.3                               Assumption of Liabilities.

 

(a)                                 Assumed Liabilities. Except for those
liabilities designated as Retained Liabilities or Seller’s liabilities under
Article XI, Buyer shall assume and thereafter perform, pay, honor, and discharge
when due and payable the following liabilities, obligations, commitments,
penalties, damages, debts, charges, fees, expenses, and disbursements of Seller
(the “Assumed Liabilities”):

 

(i)                                     all liabilities and obligations of
Seller incurred or accruing under the Assumed Contracts with respect to periods
commencing on and after the Effective Time, except any liabilities or
obligations thereunder attributable to or arising out of the ownership or
operation of the Acquired Assets prior to the Effective Time;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  all liabilities and obligations for
personal injury or death or damage to property of any Third Party attributable
to or arising out of the ownership or operation of the Acquired Assets on and
after the Effective Time;

 

(iii)                               all liabilities and obligations accruing,
arising out of or relating to the Designated Orders, regardless of whether such
liabilities or obligations or conditions or events giving rise to such
liabilities or obligations, arose, occurred or accrued before or after the
Effective Time, including any remediation obligations set forth on Schedule
1.3(a)(iii); and

 

(iv)                              except for (A) liabilities and obligations in
respect of Taxes, (B) liabilities and obligations arising under Sections
1.3(a)(i) through 1.3(a)(iii), and (C) all Actions, notices and proceedings
disclosed in Schedules 3.4 or 3.5, all liabilities and obligations relating to
the condition, ownership, use, or operation or other disposition of the Acquired
Assets attributable to periods prior to, on or arising after the Effective Time,
including all liabilities and obligations arising under Environmental Laws,
together with any ordered, required or necessary restoration, clean-up or other
environmental remedial action, fines and penalties, including any such order,
fine or penalty issued by a responsible Governmental Entity on account of the
presence of Hazardous Material or other contaminants on or beneath the surface
of any land or water area, or found in the subsoil, ground water or in the air.

 

Buyer unconditionally releases Seller and Seller’s Affiliates, and the
employees, officers, and directors of Seller and Seller’s Affiliates from such
Assumed Liabilities.

 

In connection with this release, Buyer hereby expressly waives the benefits of
any statute limiting the waiver of unknown claims, including Section 1542 of the
California Civil Code, which reads as follows:

 

“A general release does not extend to the claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release which if known to him or her must have materially affected his or her
settlement with the debtor.”

 

(b)                                 Retained Liabilities. From and after the
Effective Time, Seller shall remain solely liable for and shall pay, perform and
discharge when due only the following liabilities, obligations and commitments
of Seller (the “Retained Liabilities”):

 

(i)                                     all liabilities and obligations of
Seller incurred or accruing under the Assumed Contracts (A) with respect to the
period prior to the Effective Time or (B) attributable to or arising out of the
ownership or operation of the Acquired Assets prior to the Effective Time;

 

(ii)                                  all liabilities and obligations for
personal injury or death or damage to property of any Third Party attributable
to or arising out of the ownership or operation of the Acquired Assets prior to
the Effective Time;

 

(iii)                               all liabilities and obligations arising out
of or relating to or associated with the Excluded Assets;

 

4

--------------------------------------------------------------------------------


 

(iv)                              all fines or penalties prescribed by a
Governmental Entity for a violation by Seller or its Affiliates of any Existing
Site Permits or Laws (including Environmental Laws) by or with respect to the
Acquired Assets, which fine or penalty has been assessed or is pending prior to
the Effective Time;

 

(v)                                 all liabilities and obligations to the
extent resulting from or arising out of Seller’s or Seller’s Affiliates’
off-site storage, transportation or disposal of Hazardous Materials resulting
from Seller’s ownership or operation of the Acquired Assets prior to the
Effective Time;

 

(vi)                              all losses, claims, liabilities, demands,
costs and expenses (A) arising out of, incident to, or in connection with
Seller’s failure to pay Taxes attributable or allocable to the Acquired Assets
attributable to or accruing during any Pre-Closing Tax Period, (B) of Seller for
Taxes for any Tax Period, (C) in respect of Taxes of any other Person for which
a Buyer Indemnified Party may be liable if by reason of (1) Seller being a
member of a consolidated, combined, unitary or affiliated group of companies,
(2) the entry of Seller into a tax sharing, tax indemnity or similar agreement
with any other Person, and (3) transferee or successor liability arising in
respect of a transaction undertaken on or prior to the Closing Date and
(D) arising in connection with the consummation of the transactions contemplated
hereby;

 

(vii)                           all liabilities under or relating to the
Employee Benefit Plans maintained or sponsored by Seller or Seller’s affiliates,
including any ERISA Affiliate; and

 

(viii)                        all liabilities and obligations (A) to the extent
such liability or obligation arises out of or relates in any manner to the
employment of any employee or former employee of Seller or Seller’s Affiliates
with respect to the period prior to the Effective Time, and (B) any liabilities
or obligations that arise under or relate to the termination of employment of an
employee or former employee of Seller or Seller’s Affiliates prior to the
Effective Time.

 

1.4                                     Consideration; Payment of the Purchase
Price. The aggregate consideration for the sale and transfer of the Acquired
Assets shall be an amount in cash equal to $275,000,000.00 (TWO HUNDRED AND
SEVENTY FIVE MILLION DOLLARS) (the “Purchase Price”). The Purchase Price shall
be allocated as provided for in Section 7.9(d).

 

1.5                                     Deposit. As soon as practicable after
the Effective Date, but in any event within five (5) Business Days after the
Effective Date, Buyer shall deliver to the Escrow Agent, by wire transfer of
immediately available funds to an account designated by the Escrow Agent to
Buyer in writing prior to the Effective Date, a deposit against the Purchase
Price in an amount equal to 10% of the Purchase Price (the “Deposit”). Failure
to deliver the Deposit in accordance with this Section 1.5 shall constitute a
default under this Agreement and shall entitle Seller to terminate this
Agreement. In the event Closing does not occur and the Agreement is terminated,
the Deposit shall be non-refundable and released to Seller or returned to Buyer
in accordance with the terms of Section 10.2. In the event Closing does occur,
the Deposit shall be released to Seller and applied to the Purchase Price.

 

1.6                                     Closing Date Payment. On the Closing
Date, (a) the Parties shall execute and deliver to the Escrow Agent joint
written instructions pursuant to the Escrow Agreement

 

5

--------------------------------------------------------------------------------


 

instructing the Escrow Agent to release the Deposit to Seller, and (b) Buyer
shall pay to Seller, in immediately available funds by wire transfer to an
account designated by Seller no later than three (3) Business Days prior to the
Closing Date, an amount equal to (i) the Purchase Price (as may be adjusted
pursuant to Section 7.11, if applicable), (ii) minus the Deposit and (iii) plus
Seller’s HSR Expenses (to the extent invoiced to Buyer at least three
(3) Business Days prior to the Closing Date) (the “Closing Date Payment”). Buyer
or Buyer’s Affiliate shall pay Seller the estimated consideration for the
Inventory pursuant to the Purchased Inventory Sale Agreement.

 

1.7                                     Independent Consideration.
Notwithstanding anything in this Agreement to the contrary, One Hundred Dollars
($100.00) of the Deposit (the “Independent Consideration”) shall be paid to
Seller and considered completely nonrefundable to Buyer in all events, it being
the intent of the parties to recognize that such amount has been bargained for
and agreed to as independent consideration for Buyer’s exclusive right to
purchase the Acquired Assets and for Seller’s execution and delivery of this
Agreement.

 

1.8                                     Non-Assignment of Certain Acquired
Assets. Notwithstanding anything contained in this Agreement to the contrary,
this Agreement shall not constitute an agreement to assign or sell any Acquired
Asset if an attempted assignment thereof without consent would violate any right
of any Third Party or any Law or Permit, and no breach of this Agreement shall
have occurred by virtue of such non-assignment. If any Acquired Asset is not
assigned at Closing as a consequence of this Section 1.8, then such Acquired
Asset shall be deemed to be an Excluded Asset hereunder at the time of the
Closing; provided that each Party shall use commercially reasonable efforts to
enter into arrangements to provide Buyer with substantially the same economic
claims, rights and benefits of any such asset pursuant to Section 7.5, and with
respect to Permits, Seller shall comply with its obligations both before and
after Closing concerning notice and cooperation with Permit transfers. If any
such unobtained consent is subsequently obtained after Closing, then (a) Seller
shall notify Buyer and, as soon as practicable after receipt of such consent,
Seller shall sell, assign and convey the affected Acquired Asset to Buyer (using
the form of Assumed Contracts Assignment or Leased Real Property and Rights of
Way Assignment, as applicable), and (b) the affected Acquired Asset shall from
and after such time be deemed not to be an Excluded Asset. This Section 1.8
shall not limit Buyer’s condition precedent under Section 9.2(d).

 

ARTICLE II
CLOSING

 

2.1                                     Closing. The closing of the transactions
contemplated hereby (the “Closing”) shall be held at the offices of Seller, 333
Clay Street. Suite 1600, Houston, Texas 77002 at 10:00 a.m. on the first
Business Day of the month immediately following the Condition Completion Date,
or such other place, time or date as may be agreed upon by the Parties, assuming
the Condition Completion Date has occurred at least four (4) Business Days prior
to the first Business Day of the succeeding month. If the Condition Completion
Date has occurred within such four (4) Business Day period, the Closing shall
occur on the fifteenth day of the succeeding month if such day is a Business Day
or the closest Business Day to the fifteenth day. The date on which the Closing
takes place is referred to herein as the “Closing Date.” The Closing shall be
deemed to be effective as of 12:01 a.m. on the Closing Date (the “Effective
Time”).

 

6

--------------------------------------------------------------------------------


 

2.2                               Deliveries by Seller. At the Closing, Seller
shall deliver, or cause to be delivered, to Buyer the following:

 

(a)                                 a duly executed and acknowledged counterpart
to the assignment and assumption of Assumed Contracts (excluding leases and
subleases) substantially in the form attached hereto as Exhibit A (the “Assumed
Contracts Assignment”);

 

(b)                                 duly executed and acknowledged counterparts
to the grant deeds conveying fee simple title, subject only to Permitted Liens,
to the Owned Real Property and the Ancillary Real Property Rights appurtenant or
related thereto (provided that the Ancillary Real Property Rights attributable
to the Owned Real Property shall be conveyed without any warranty of title)
substantially in the form attached hereto as Exhibit B (the “Deeds”);

 

(c)                                  a duly executed counterpart to the
assignment and assumption of Assumed Contracts consisting of leases and
subleases of the Leased Real Property, the Rights of Way and the Ancillary Real
Property Rights appurtenant or related thereto (provided that the Ancillary Real
Property Rights attributable to such Leased Real Property and Rights of Way
shall be conveyed without any warranty of title) substantially in the form
attached hereto as Exhibit C (the “Leased Real Property and Rights of Way
Assignment”);

 

(d)                                 a duly executed counterpart to the bill of
sale, assignment and assumption agreement covering the Acquired Assets (other
than the Owned Real Property, Leased Real Property, the Rights of Way and the
Ancillary Real Property Rights appurtenant or related thereto), substantially in
the form attached hereto as Exhibit D (the “Bill of Sale”);

 

(e)                                  a duly executed counterpart to the
Transition Services Agreement substantially in the form of Exhibit E (the
“Transition Services Agreement”);

 

(f)                                   a duly executed certificate of Seller,
dated as of the Closing Date, certifying that the conditions set forth in
Sections 9.2(a) and 9.2(b) have been fulfilled, substantially in the form of
Exhibit F;

 

(g)                                  a duly executed and acknowledged
certification of non-foreign status (as described in U.S. Treasury Regulations
Section 1.1445-2(b)) substantially in the form of Exhibit G executed by the
party that is treated as the transferor of the Acquired Assets for U.S. federal
income tax purposes (the “FIRPTA”);

 

(h)                                 a duly executed Closing Statement, showing
the flow of funds, substantially in the form of Exhibit H (the “Closing
Statement”);

 

(i)                                     a duly executed Purchase Price Receipt,
confirming Seller’s receipt of funds at Closing, substantially in the form of
Exhibit I;

 

(j)                                    a duly executed custody transfer receipt,
transferring custody, but not title of all Third Party Hydrocarbon Inventory,
substantially in the form of Exhibit J;

 

(k)                                 [Reserved];

 

7

--------------------------------------------------------------------------------


 

(l)                                     a real estate withholding certificate on
Form 593-C executed by Seller’s ultimate parent;

 

(m)                             duly executed pre-closing notices to Third
Parties under the Assumed Contracts and assumed leases in the form of Exhibit M,
advising such Third Parties of Buyer’s assumption of Seller’s obligations
thereunder accruing on and after the Effective Time;

 

(n)                                 pursuant to Section 2.6 of this Agreement, a
duly executed counterpart to the Purchased Inventory Sale Agreement selling all
of Seller’s Hydrocarbon inventories, petroleum products, chemicals, additives
and consumables (collectively, the “Inventory”) held by Seller at the Terminal
Facilities, substantially in the form of Exhibit N (the “Purchased Inventory
Sale Agreement”);

 

(o)                                 a duly executed counterpart to the FCC Sale
Agreement, pursuant to which Seller will sell to Buyer all of the licenses
authorized to Seller by the FCC, substantially in the form of Exhibit O (the
“FCC Sale Agreement”);

 

(p)                                 a duly executed counterpart to the FCC
System Sharing Agreement, pursuant to which Seller will share with Buyer the use
of Seller’s radio communications facilities licensed by the FCC, substantially
in the form of Exhibit P (the “FCC System Sharing Agreement”);

 

(q)                                 all documentation, in a form that is
reasonably acceptable to Buyer, reasonably necessary to reflect a release of all
of the Liens against the Acquired Assets listed on Schedule 2.2(q) other than
the Permitted Liens;

 

(r)                                    a parent guaranty of Plains All American
Pipeline, L.P., guarantying Seller’s obligations under this Agreement,
substantially in the form of Exhibit Q; and

 

(s)                                   any other documents, instruments or
agreements contemplated hereby or reasonably necessary or appropriate to
consummate the transactions contemplated by this Agreement, and in a form
reasonably acceptable to Seller and Buyer (it being understood that such
instruments shall not require Seller or Buyer or any other Person to make any
additional representations, warranties or covenants, express or implied, not
contained in or as contemplated by this Agreement or the Ancillary Agreements).

 

2.3                               Deliveries by Buyer. At the Closing, Buyer
shall deliver, or cause to be delivered, to Seller the following:

 

(a)                                 the Closing Date Payment;

 

(b)                                 a duly executed counterpart to the Assumed
Contracts Assignment;

 

(c)                                  a duly executed counterpart to the Leased
Real Property Assignment;

 

(d)                                 a duly executed counterpart to the
Transition Services Agreement;

 

(e)                                  a duly executed counterpart to the Bill of
Sale;

 

8

--------------------------------------------------------------------------------


 

(f)                                   a parent guaranty of TransMontaigne
Partners L.P. or another entity reasonably acceptable to Seller, guarantying
Buyer’s obligations under this Agreement, substantially in the form of
Exhibit R;

 

(g)                                  a duly executed counterpart to the Closing
Statement;

 

(h)                                 [Reserved];

 

(i)                                     a duly executed counterpart to the
Purchased Inventory Sale Agreement;

 

(j)                                    a duly executed counterpart to the FCC
Sale Agreement;

 

(k)                                 a duly executed counterpart to the FCC
System Sharing Agreement;

 

(l)                                     the estimated consideration for the
Inventory pursuant to the Purchased Inventory Sale Agreement;

 

(m)                             a duly executed certificate of Buyer, dated as
of the Closing Date, certifying that the conditions set forth in Sections
9.3(a) and 9.3(b) have been fulfilled, substantially in the form of Exhibit S;
and

 

(n)                                 any other documents, instruments or
agreements contemplated hereby or reasonably necessary or appropriate to
consummate the transactions contemplated by this Agreement, and in a form
reasonably acceptable to Buyer and Seller (it being understood that such
instruments shall not require Buyer or Seller or any other Person to make any
additional representations, warranties or covenants, express or implied, not
contained in or as contemplated by this Agreement or the Ancillary Agreements).

 

2.4                               Prorations.

 

(a)                                 On the Closing Date, or as promptly as
practicable following the Closing Date, but in no event later than ninety (90)
calendar days thereafter, the water, gas, electricity and other utilities, local
business or other license fees to the extent assigned and other similar periodic
charges payable with respect to the Acquired Assets shall be prorated between
Seller, on the one hand, and Buyer, on the other hand, effective as of the
Effective Time with Seller being responsible for amounts related to the period
prior to but excluding the Closing Date and Buyer being responsible for amounts
related to the period on and after the Closing Date. The Parties shall use
commercially reasonable efforts to cause utility meter readings to be determined
as of the Effective Time or as close thereto as reasonably practicable;
provided, however, that if a Party’s proration for a particular amount owed
under this Section 2.4 cannot be determined due to the unavailability of the
necessary information on the appropriate invoice or remittance statement, then
the proration shall be calculated on a per day basis using the number of days in
the respective Party’s period. If Buyer fails to pay any utility bill and
payment is demanded from Seller, and Seller pays the utility bill, then Buyer
shall promptly reimburse Seller for payment of any such utility bill. If Buyer
fails to effect the transfer to it of utility services within one hundred and
twenty (120) days following Closing, Seller shall then have the option, in
Seller’s discretion, to inform the utility provider to discontinue the utility
service, without any liability to Seller for such discontinuance.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Without limiting Article XI: all income,
proceeds and receipts attributable to the operation, use, ownership, or
otherwise of the Acquired Assets prior to the Effective Time shall be the
property of Seller and to the extent received by Buyer or its Affiliates, Buyer
shall promptly and fully disclose, account for and transmit same to Seller; and
all income, proceeds and receipts attributable to the operation, use, ownership,
or otherwise of the Acquired Assets on and after the Effective Time shall be the
property of Buyer and to the extent received by Seller or its Affiliates, Seller
shall promptly and fully disclose, account for and transmit same to Buyer. In
addition, subject to the terms of this Agreement, including Article XI, all
utility, accounts payable for goods and services, rent payments and other
expenses attributable to the Acquired Assets for any period of time on or prior
to the Effective Time, regardless of when due or payable, shall be the sole
obligation of Seller and Seller shall promptly pay, or if paid by Buyer,
promptly reimburse Buyer for and hold Buyer harmless from and against same.
Subject to the terms of this Agreement, including Article XI, all utility,
accounts payable for goods and services, rent payments and other expenses
attributable to the Acquired Assets for any periods of time subsequent to the
Effective Time, regardless of when due or payable, shall be the sole obligation
of Buyer and Buyer shall promptly pay, or if paid by Seller, promptly reimburse
Seller for and hold Seller harmless from and against same.

 

(c)                                  The provisions of this Section 2.4 shall
survive the Closing.

 

2.5                               Closing Costs; Transfer Taxes and Fees.

 

(a)                                 Allocation of Costs. Buyer shall pay all
sales, transfer and use Taxes arising out of the transactions contemplated by
this Agreement (including the grantor’s tax for recording real estate conveyance
documents) and all costs and expenses (including recording fees and real estate
transfer Taxes) incurred in connection with Buyer obtaining or recording title
to the Acquired Assets. The sales, use and transfer Tax Returns required by
reason of the transactions contemplated by this Agreement shall be timely
prepared and filed by the Party obligated by Law to make such filing. The
Parties agree to cooperate with each other (at their own expense) in connection
with the preparation and filing of such returns, in obtaining all available
exemptions from such sales, use and transfer Taxes, and in timely providing each
other with resale certificates and any other documents necessary to satisfy any
such exemptions.

 

(b)                                 Reimbursement. If a Party pays any Tax
agreed to be borne by another Party under this Agreement, such other Party shall
promptly (and in any event within five (5) Business Days after receipt of notice
thereof) reimburse the paying Party for the amounts so paid. If any Party
receives any Tax refund applicable to a Tax paid by another Party, the receiving
Party shall promptly (and in any event within five (5) Business Days) pay such
amounts to the Party entitled thereto. The provisions of this
Section 2.5(b) shall survive the Closing.

 

2.6                               Inventory. On the Closing Date, Seller shall
sell, or cause one of its Affiliates to sell, and Buyer will purchase, or cause
one of its Affiliates to purchase, all of the Inventory for the agreed price set
forth in Schedule 2.6 (the “Inventory Value”), pursuant to the Purchased
Inventory Sale Agreement. The party purchasing the Inventory is hereinafter
referred to as the “Inventory Purchaser”. As more particularly provided in the
Purchased Inventory Sale Agreement:

 

10

--------------------------------------------------------------------------------


 

(a)                                 Measurement of Inventory. Promptly following
the Effective Time, Seller and the Inventory Purchaser shall conduct a
measurement of the actual amount of the Inventory as of the Effective Time in
accordance with the measurement procedures set forth on Schedule 2.6 (the
“Inventory Methodology”).

 

(b)                                 Adjustment of Inventory Consideration.

 

(i)                                     If the actual quantity of the Inventory
measured as of the Effective Time is less than the quantity of the Inventory set
forth on Schedule 2.6 there will be an “Inventory Shortage”. If the actual
quantity of the Inventory measured on the Closing Date is greater than the
quantity of the Inventory set forth on Schedule 2.6, then there will be an
“Inventory Excess”.

 

(ii)                                  If there is an Inventory Shortage, Seller
shall pay Inventory Purchaser (via wire transfer to an account specified in
writing by Inventory Purchaser), within five (5) Business Days of the receipt of
the reports prepared in accordance with Section 2.6(a), an amount equal to the
Inventory Shortage multiplied by the per unit value of such Inventory based on
the prices set forth in Schedule 2.6.

 

(iii)                               If there is an Inventory Excess, then
Inventory Purchaser shall pay Seller within five (5) Business Days of the
receipt of the reports prepared in accordance with Section 2.6(a), an amount
equal to the Inventory Excess multiplied by the per unit value of such Inventory
based on the prices set forth in Schedule 2.6.

 

2.7                               Third Party Hydrocarbon Inventory True-Up.

 

(a)                                 The Parties agree to jointly determine the
actual physical volumes and qualities of Third Party Hydrocarbon Inventory at
the Terminal Facilities pursuant to the Inventory Methodology. Promptly
following the Effective Time, the Parties shall compare the actual physical
volumes of Third Party Hydrocarbon Inventory at the Terminal Facilities at
Closing with the physical volumes of crude oil, products and additives owned by
Third Parties at the Terminal Facilities at Closing as such volumes are
contractually recorded and reported in Terminal Facility records after taking
into consideration such Third Party’s contractual loss allowance (the “Reported
Hydrocarbon Inventory”). If the actual physical volume of Third Party
Hydrocarbon Inventory (after taking into consideration such Third Party’s
contractual loss allowance) is less than the volumes of the Reported Hydrocarbon
Inventory, or if any Third Party Hydrocarbon Inventory does not meet the
required product specifications, Buyer shall invoice Seller, and Seller shall
compensate Buyer, for any deviations from the Recorded Hydrocarbon Inventory
volumes and specifications, using the prices set forth in Schedule 2.6. If the
actual physical volume of Third Party Hydrocarbon Inventory (after taking into
consideration such Third Party’s share of contractual gains) is greater than the
volumes of the Reported Hydrocarbon Inventory, Seller shall invoice Buyer, and
Buyer shall compensate Seller, for any deviations from the Reported Hydrocarbon
Inventory volumes and specifications, using the prices set forth in
Schedule 2.6. For Third Party Hydrocarbon Inventory that is off specification,
Seller’s maximum liability to Buyer shall be limited to replacement value of the
specific Third Party Hydrocarbon Inventory at the time of the issuance of the
report less the salvage value of the off specification Third Party Hydrocarbon
Inventory.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Following the Effective Time, Buyer shall be
responsible for any contractual obligations regarding gain/loss and/or off
specifications pursuant to the Assumed Contracts, except to the extent
constituting Retained Liabilities.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

As of the Effective Date, Seller hereby represents and warrants to Buyer as
follows:

 

3.1                                     Organization. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware and has the requisite power to own, lease and
operate its properties and assets and to carry on its business as now being
conducted. Seller is duly qualified to do business and in good standing as a
foreign limited liability company in California and each of the other states in
which it has assets or conducts activities which require it to be so qualified
or in good standing, except where the failure to be so qualified or in good
standing in such other states would not reasonably be expected to have a
Material Adverse Effect.

 

3.2                                     Authorization. Seller has full limited
liability company power and authority to execute and deliver this Agreement and
the Ancillary Agreements and consummate the transactions contemplated hereby and
thereby. Seller has taken all limited liability company action required to
authorize the execution, delivery and performance of this Agreement and the
Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby. This Agreement has been duly executed and delivered by
Seller and, assuming due authorization, execution and delivery by Buyer,
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws now or hereafter in effect relating to
creditors’ rights generally and general principles of equity, regardless of
whether enforceability is considered in a proceeding at law or in equity
(collectively, the “Creditor’s Rights Exception”). The Ancillary Agreements
shall, on the Closing Date, be duly and validly executed by Seller and, assuming
due authorization, execution and delivery by the other parties thereto,
constitute legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, except for the Creditor’s
Rights Exception.

 

3.3                                     No Conflicts; Consents. Except for and
subject to obtaining the Consents set forth on Schedule 3.3 (the “Required Third
Party Consents”) and except for any Post-Closing Consents, requirements under
the HSR Act, and the transfer of Existing Site Permits, the execution, delivery
and performance by Seller of this Agreement and the Ancillary Agreements do not,
and the consummation of the transactions contemplated hereby and thereby will
not (a) violate, conflict with, or result in any breach of any provision of the
Governing Documents of Seller, (b) to the Knowledge of Seller, materially
violate, conflict with or result in a material violation or breach of, or
constitute a default under, any of the material terms, conditions or provisions
of any Material Contract, Permit, instrument or agreement to which Seller is a
party, or (c) to the Knowledge of Seller, violate in any material respect any
applicable Law binding upon Seller or any material portion of the Acquired
Assets. To the Knowledge of Seller, no Consent of any Governmental Entity or any
other Person is required to be obtained by Seller in

 

12

--------------------------------------------------------------------------------


 

connection with the execution, delivery and performance of this Agreement and
the Ancillary Agreements to which Seller is a party or the consummation of the
transactions contemplated hereby or thereby, except for (i) requirements under
the HSR Act, (ii) transfer of Existing Site Permits, (iii) the Required
Third-Party Consents and (iv) Post-Closing Consents.

 

3.4                                     Compliance With Laws and Permits. To the
Knowledge of Seller, except as set forth on Schedule 3.4, Seller currently
operates, and for the past two (2) years has operated, the Terminal Facilities
in material compliance with all applicable Laws and Existing Site Permits.
Except as set forth on Schedule 3.4, no investigation or review by any
Governmental Entity with respect to Seller and relating to the Terminal
Facilities is pending or, to the Knowledge of Seller, threatened which, if
resolved adversely to Seller or any of its Affiliates, would have a Material
Adverse Effect. Except as set forth on Schedule 3.4, (a) to the Knowledge of
Seller, each Existing Site Permit is valid and in full force and effect and
(b) there are no proceedings pending or, to the Knowledge of Seller, threatened
in writing that could reasonably be expected to result in the revocation,
material modification or termination of any Existing Site Permit.
Notwithstanding the foregoing, Seller makes no representation or warranty,
express or implied, under this Section 3.4 relating to any Laws pertaining to
Tax matters.

 

3.5                                     Absence of Litigation. Except as set
forth on Schedule 3.5, there is no Action pending or, to the Knowledge of
Seller, threatened, against Seller relating to the Acquired Assets or
challenging the transactions contemplated hereby.

 

3.6                                     Contracts. True, correct and complete
(except for redaction of certain customer information) copies of all Assumed
Contracts have been provided to Buyer. Except as disclosed in Schedule 3.6(a),
(a) each Material Contract is in full force and effect and constitutes a valid
and binding agreement with respect to Seller, enforceable in accordance with its
terms, except for the Creditor’s Rights Exception and (b) Seller is not in
breach of or default, in any material respect, under any Material Contract.
Except as disclosed in Schedule 3.6(a), (A) to the Knowledge of Seller, no other
party to any Material Contract is in breach of or default under such Material
Contract in any material respect, and (B) Seller has not received any notice
from any other party to any Material Contract that alleges any violation, breach
or default by Seller of any Material Contract in any material respect. Schedule
3.6(b) sets forth all Material Contracts.

 

3.7                               Taxes. Except as set forth in Schedule 3.7:

 

(a)                                 All Tax Returns required to be filed with
respect to the Acquired Assets have been duly and timely filed and all such Tax
Returns are correct and complete in all respects.

 

(b)                                 All Taxes with respect to the Acquired
Assets that have become due during Seller’s period of ownership of the Acquired
Assets have been paid in full by Seller.

 

(c)                                  There is no Action pending or in progress
against Seller for any Taxes relating to the Acquired Assets, and no assessment,
deficiency, or adjustment has been asserted, proposed, or threatened with
respect to any such Taxes.

 

(d)                                 There is not in force any extension of the
statute of limitations with respect to the collection of any such Taxes relating
to the Acquired Assets.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Plains All American Pipeline, L.P., as the
ultimate parent of Seller, is deemed to own the Acquired Assets for U.S. federal
income tax purposes.

 

(f)                                   None of the Acquired Assets are directly
held in any arrangement that is classified as a partnership for U.S. federal
income tax purposes.

 

(g)                                  There are no Liens for Taxes encumbering
any of the Acquired Assets other than Liens that are Permitted Liens.

 

(h)                                 For the past two (2) years, there has not
been any Action relating to Taxes with respect to the Acquired Assets.

 

(i)                                     In the past two (2) years, Seller has
not applied for and/or received a ruling or determination from a Taxing
Authority regarding a past or prospective transaction that relates to the
Acquired Assets.

 

(j)                                    Seller has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
Third Party, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed.

 

3.8                               Employees and Employee Benefit Plans.

 

(a)                                 Controlled Group Liability. With respect to
the Acquired Assets, neither Seller nor any ERISA Affiliate of Seller has ever
maintained, contributed to or sponsored any Employee Benefit Plan that is
subject to the minimum funding standards of Section 302 of ERISA or Section 412
of the Code.

 

(b)                                 No Post-Employment Obligations. No Employee
Benefit Plan covering Employees provides, or has promised to provide,
post-termination or retiree welfare benefits, except as may be required by COBRA
or other similar applicable Law.

 

3.9                               Environmental Matters.

 

(a)                                 Actions. Except as set forth on
Schedule 3.5, there are no Actions pending or, to the Knowledge of Seller,
threatened against the Acquired Assets, Seller or any other Person relating to
the Acquired Assets under Environmental Laws.

 

(b)                                 Compliance. To the Knowledge of Seller:

 

(i)                                     set forth in Schedule 3.9(b)(i) is a
true, correct and complete list of all Environmental Permits held by Seller or
its Affiliates in connection with the ownership, occupancy and the current
operation of the Acquired Assets;

 

(ii)                                  none of the Acquired Assets is encumbered
by a Lien arising or imposed under Environmental Laws; and

 

14

--------------------------------------------------------------------------------


 

(iii)                               Seller and its Affiliates are in material
compliance with the Designated Orders and are not required to conduct material
new remediation of Hazardous Materials pursuant to such Designated Orders.

 

(c)                                  Release. Except as set forth in Schedule
3.9(c), to the Knowledge of Seller, during the past two (2) years, there has
been no Release of Hazardous Materials at, on or under the Real Property
Interests that could reasonably be expected to result in material liability for
investigation, cleanup or other response action by Buyer.

 

(d)                                 Reports. Seller has provided to Buyer all
written environmental assessments and reports prepared during the period that
Seller has owned the Terminal Facilities by Third Parties in respect of any of
the Acquired Assets that, to the Knowledge of Seller, are in the possession of,
Seller or its Affiliates prior to the Closing Date, including any such
assessments or reports that contain material information about Hazardous
Materials, remediation or compliance with Environmental Laws.

 

3.10                        No Brokers or Finders. Except as set forth on
Schedule 3.10, there is no investment banker, broker, finder, financial advisor
or other intermediary who has been retained by or is authorized to act on behalf
of Seller who is entitled to receive from Buyer any fee or commission in
connection with the transactions contemplated by this Agreement or any part
thereof or any interest therein. Seller will pay all fees and compensation of
the Persons set forth on Schedule 3.10.

 

3.11                        Real Property.

 

(a)                                 The Owned Real Property, the Leased Real
Property and the Rights of Way (collectively, the “Real Property Interests”)
constitute all of the material fee interests, leases, easements, rights-of-way,
property use agreements, line rights, franchises, permits, licenses and other
rights to, or interests in, real property used by Seller or its Affiliates in
the Ordinary Course of Business for the past two (2) years.

 

(b)                                 To the Knowledge of Seller, except for
Permitted Liens and those matters set forth or described on Schedule 3.11(b),
there are no unrecorded or undisclosed documents or other matters which affect
title to the Real Property Interests or the real property to which the Real
Property Interests relate, the failure of which to disclose will have a Material
Adverse Effect.

 

(c)                                  To the Knowledge of Seller, there is no
condemnation, eminent domain or similar proceeding, or zoning change or similar
proceeding, pending with service of process made on Seller or Seller’s
Affiliates, or threatened in writing or pending without service of process made
on Seller or its Affiliates, affecting all or any material portion of the Real
Property Interests.

 

(d)                                 Except (i) for the Permitted Liens, (ii) as
may be set forth in the instruments evidencing the Real Property Interests, or
those matters set forth or described on Schedule 3.11(d), to the Knowledge of
Seller, no Third Parties have any unexercised options, rights of first offer,
rights of first refusal or other similar preemptive rights, to acquire any
material interest in any of the Real Property Interests.

 

15

--------------------------------------------------------------------------------


 

3.12                              Absence of Changes. Since July 31, 2017,
(a) the Business has been conducted in the Ordinary Course of Business and
(b) there has been no occurrence, condition, change, event or effect that,
individually or in the aggregate, has had or is reasonably expected to have a
Material Adverse Effect.

 

3.13                              Intellectual Property. To the Knowledge of
Seller, (a) the conduct of the Business as currently conducted by Seller does
not materially conflict with any patents, patent rights, licenses, trademarks,
trademark rights, trade names, trade name rights or copyrights of others, and
(b) there is no material infringement of any Terminal Facilities IP.

 

3.14                              Credit Support. Schedule 1.2(g) lists all
bonds, guarantees, letters of credit, cash deposits and other sureties,
indemnities and credit assurances provided to any Governmental Entity, Contract
counterparty or other Person by Seller or any of its Affiliates related to the
Acquired Assets.

 

3.15                              WAIVERS AND DISCLAIMERS. BUYER ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO INSPECT THE ACQUIRED ASSETS, THAT IT HAS
CONDUCTED ITS INDEPENDENT DUE DILIGENCE INVESTIGATION AND INSPECTION OF ALL
ASPECTS OF SUCH ACQUIRED ASSETS AND THE CLOSING OF THE TRANSACTIONS CONTEMPLATED
HEREBY IS NOT CONDITIONED ON IT CONDUCTING FURTHER DUE DILIGENCE. OTHER THAN AS
EXPRESSLY SET OUT HEREIN OR IN THE ANCILLARY AGREEMENTS, AND EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER SET FORTH IN THIS
ARTICLE III AND EXCEPT FOR THE OTHER COVENANTS AND AGREEMENTS MADE BY SELLER IN
THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, BUYER IS RELYING ON SUCH
INDEPENDENT INVESTIGATION AND INSPECTION OF THE ACQUIRED ASSETS AND IS NOT
RELYING ON ANY INFORMATION PROVIDED BY SELLER OR ITS REPRESENTATIVES IN
DETERMINING WHETHER TO ACQUIRE THE ACQUIRED ASSETS.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EXCEPT FOR
THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER SET FORTH IN THIS
ARTICLE III AND IN THE CERTIFICATE DELIVERED BY SELLER AT CLOSING UNDER
SECTION 2.2(f) AND EXCEPT FOR THE OTHER COVENANTS AND AGREEMENTS MADE BY SELLER
IN THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, BUYER ACKNOWLEDGES AND AGREES
THAT THE SALE AND BUYER’S ACQUISITION OF THE ACQUIRED ASSETS AS PROVIDED FOR
HEREIN SHALL BE MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS AND
THAT SELLER HAS NOT MADE, NOR DOES IT MAKE, AND SELLER SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR
CONDITION OF THE ACQUIRED ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR
ENVIRONMENTAL CONDITION OF THE PROPERTIES INCLUDED IN THE ACQUIRED ASSETS,
GENERALLY, INCLUDING THE PRESENCE OR LACK OF

 

16

--------------------------------------------------------------------------------


 

HAZARDOUS SUBSTANCES OR MATTERS ON SUCH PROPERTIES, (B) THE INCOME TO BE DERIVED
FROM THE ACQUIRED ASSETS, (C) THE SUITABILITY OF THE ACQUIRED ASSETS FOR ANY AND
ALL ACTIVITIES AND USES WHICH BUYER OR ANY OTHER PARTY MAY CONDUCT THEREON,
(D) THE COMPLIANCE OF OR BY ANY SUCH ACQUIRED ASSET OR ITS OPERATION WITH ANY
LAWS OF ANY GOVERNMENTAL ENTITY (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, INCLUDING THE DESIGNATED
ORDERS, OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY OF THE
ACQUIRED ASSETS. THIS PARAGRAPH SHALL SURVIVE THE CLOSING. BUYER ACKNOWLEDGES
THAT THE WAIVERS AND DISCLAIMERS IN THIS SECTION ARE CONSPICUOUS.

 

3.16                              Prohibited Transactions and Status. Neither
Seller nor, to Seller’s Knowledge, any person, directly or indirectly, owning or
controlling or controlled by Seller is in violation of any applicable anti-money
laundering, anti-bribery, anti-corruption or economic sanctions legal
requirements and, to the Knowledge of Seller, consummation of the transactions
contemplated by this Agreement will not violate any such requirement. Neither
Seller nor, to Seller’s Knowledge, any Affiliate of Seller (a) is on the OFAC
List of Specially Designated Nationals and Blocked Persons or is otherwise an
entity property of which is blocked or frozen by OFAC or any other governmental
authority (collectively, “Blocked Person”); or (b) engages in any dealings or
transactions or is otherwise associated with any Blocked Person.

 

3.17                              Prohibited Relationships. Neither Seller nor,
to Seller’s Knowledge, its Affiliates are acting, directly or indirectly, on
behalf of any terrorist, terrorist organization, narcotics trafficker or Blocked
Person.

 

3.18                              Survival. The representations and warranties
of Seller in this Agreement and in the Ancillary Agreements shall survive the
Closing or the earlier termination of this Agreement in accordance with the
survival provisions set forth in Section 11.5.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As of the Effective Date, Buyer hereby represents and warrants to Seller as
follows:

 

4.1                                     Organization. Buyer is a limited
partnership, duly organized, validly existing and in good standing under the
Laws of its state of organization and has the requisite limited partnership
power to own, lease and operate its properties and to carry on its business as
now being conducted. Buyer is duly qualified to do business and in good standing
as a foreign limited partnership in all jurisdictions in which the character of
the properties now owned or leased by it or the nature of the business conducted
by it requires it to be so licensed or qualified, except where the failure to be
so licensed or qualified would not materially impair Buyer’s ability to
consummate the transactions contemplated by this Agreement.

 

17

--------------------------------------------------------------------------------


 

4.2                                     Authorization. Buyer has full limited
partnership power and authority to (a) execute and deliver this Agreement and
the Ancillary Agreements contemplated hereby to be executed and delivered by
Buyer and (b) consummate the transactions contemplated hereby and thereby. Buyer
has taken all limited partnership action required to authorize: (i) the
execution and delivery of this Agreement and the Ancillary Agreements to be
executed and delivered by Buyer and (ii) the consummation of the transactions
contemplated hereby and thereby. This Agreement has been duly and validly
executed and delivered by Buyer and, assuming due authorization, execution and
delivery by Seller, is a legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, except for the Creditor’s
Rights Exception. The Ancillary Agreements will, on the Closing Date, be duly
and validly executed by Buyer and, assuming due authorization, execution and
delivery by the other parties thereto, constitute legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, except for the Creditor’s Rights Exception.

 

4.3                                     No Violations; Consents. Except as set
forth on Schedule 4.3, any Post-Closing Consents, requirements under the HSR Act
or the transfer of the Existing Site Permits, the execution, delivery and
performance by Buyer of this Agreement and the Ancillary Agreements do not, and
consummation of the transactions contemplated hereby and thereby will not
(a) violate, conflict with, or result in any breach of any provision of the
Governing Documents of Buyer; (b) to the Knowledge of Buyer, materially violate,
conflict with or result in a material violation or breach of, or constitute a
default under, any of the material terms, conditions or provisions of any
material Contract, or other instrument or obligation, to which Buyer is a party
or by which Buyer or any material portion of its assets is bound; or (c) to the
Knowledge of Buyer, subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence,
materially violate any applicable Law binding upon Buyer or by which it or any
material portion of its assets are bound. To the Knowledge of Buyer, no Consent
of any Governmental Entity or any other Person is required to be obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the other Ancillary Agreements to which Buyer is a party or the
consummation of the transactions contemplated hereby and thereby, except for
(i) requirements under the HSR Act, (ii) transfer of Existing Site Permits,
(iii) the Required Third-Party Consents and (iv) Post-Closing Consents.

 

4.4                                     Absence of Litigation. Except as set
forth on Schedule 4.4, there is no Action pending or, to the Knowledge of Buyer,
threatened against Buyer or any of its Affiliates that would reasonably be
expected to have a material and adverse impact on Buyer’s ability to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

 

4.5                                     Brokers and Finders. There is no
investment banker, broker, finder, financial advisor or other intermediary who
has been retained by or is authorized to act on behalf of Buyer who is entitled
to receive from Seller any fee or commission in connection with the transactions
contemplated by this Agreement.

 

4.6                                     Due Diligence. Buyer is an informed and
sophisticated buyer experienced in financial and business matters and the
evaluation of and investment in businesses such as Seller’s and the transactions
as contemplated hereunder. Buyer has undertaken such investigations as it has
deemed necessary to enable it to make an informed decision with respect to the
execution,

 

18

--------------------------------------------------------------------------------


 

delivery and performance of this Agreement. Seller has provided Buyer with an
opportunity to ask questions of the officers and management of Seller and its
Affiliates.

 

4.7                                     Sufficient Funds. At the Closing, Buyer
will have sufficient cash or cash equivalents available to pay the aggregate
Purchase Price on the terms and conditions contained in this Agreement, and
there is no restriction on the use of such cash or cash equivalents for such
purpose.

 

4.8                                     Prohibited Transactions and Status.
Neither Buyer nor, to Buyer’s Knowledge, any person, directly or indirectly,
owning or controlling or controlled by Buyer is in violation of any applicable
anti-money laundering, anti-bribery, anti-corruption or economic sanctions legal
requirements and, to the Knowledge of Buyer, consummation of the transactions
contemplated by this Agreement will not violate any such requirement. Neither
Buyer nor, to Buyer’s Knowledge, any Affiliate of Buyer (a) is on the OFAC List
of Specially Designated Nationals and Blocked Persons or is otherwise a Blocked
Person; or (b) engages in any dealings or transactions or is otherwise
associated with any Blocked Person.

 

4.9                                     Prohibited Relationships. Neither Buyer
nor, to Buyer’s Knowledge, its Affiliates are acting, directly or indirectly, on
behalf of any terrorist, terrorist organization, narcotics trafficker or Blocked
Person.

 

ARTICLE V
COVENANTS AND AGREEMENTS OF SELLER

 

5.1                               Pre-Closing Access and Information.

 

(a)                                 Subject to Section 6.1 and the terms of the
Confidentiality Agreement, and upon reasonable advance notice, Seller shall
grant, or cause to be granted to, Buyer and its Representatives reasonable
access during Seller’s normal business hours throughout the period beginning on
the Effective Date through the Closing Date (the “Interim Period”) to the
Acquired Assets and the books and records and other information relating to the
Employees and to the Acquired Assets (subject to any applicable confidentiality
agreements, legal restrictions and legal privileges) for the purpose of
inspecting the same. Notwithstanding the preceding sentences to the contrary,
nothing in this Agreement shall be construed to permit Buyer or its
Representatives to have access to any files, records, Contracts or documents of
Seller, its Affiliates or Representatives relating to (A) Seller’s or its
Affiliates’ inter-company or intra-company product pricing information, internal
transfer prices, hedging activity records and business inventory valuation
procedures and records, (B) any bids relating to the transactions contemplated
by this Agreement and the Ancillary Agreements, (C) any of the Excluded Assets,
and (D) the negotiation or execution of this Agreement.

 

(b)                                 Notwithstanding anything contained in the
Confidentiality Agreement to the contrary, during the Interim Period, Seller
shall use commercially reasonable efforts to provide to Buyer and its
Representatives with reasonable access to the Employees and the opportunity to
interview such Employees during normal business hours in order to discuss
post-Closing employment matters.

 

19

--------------------------------------------------------------------------------


 

5.2                               Conduct of Business.

 

(a)                                 During the Interim Period, except (i) as may
be reasonably required by emergency or force majeure conditions or (ii) as
contemplated by this Agreement, Seller shall (A) operate the Terminal Facilities
in the Ordinary Course of Business or as otherwise contemplated by this
Agreement, (B) maintain the Acquired Assets in the ordinary course (including
undertaking such maintenance and capital projects listed on Schedules
5.2(a)(1) and 5.2(a)(2)), (C) comply in all material respects with all
applicable Laws and Orders and perform in all material respects all of its
obligations under all Material Contracts and material Permits and (D) use
Seller’s commercially reasonable efforts consistent with past practice to keep
available the services of employees, and maintain existing relationships with
any Governmental Entity, licensors, customers, suppliers, distributors, clients,
and others having business relationships with Seller related to the Acquired
Assets, including by using Seller’s commercially reasonable efforts to
(1) renew, extend or otherwise modify any Material Contracts scheduled to expire
during the Interim Period and (2) to include in such Material Contracts an
assignment clause that will allow the assignment of such contracts to Buyer.

 

(b)                                 During the Interim Period, except with the
prior written consent of Buyer, Seller shall not:

 

(i)                                     sell, exchange, lease, license, transfer
or otherwise dispose of any material Acquired Asset, except in the Ordinary
Course of Business;

 

(ii)                                  terminate (other than a termination for
reason of a material breach by another party), assign, materially amend, grant
any waiver (in a manner adverse to Seller) of any material term under or grant
any material consent (in a manner adverse to Seller) with respect to any
Contract, Permit or Right of Way constituting an Acquired Asset;

 

(iii)                               voluntarily create, grant or permit any
material Lien on or affecting any Acquired Asset, other than Permitted Liens;

 

(iv)                              settle or compromise any material litigation
or other material commercial or regulatory dispute with respect to the Acquired
Assets in a manner that would adversely affect the Business after Closing;

 

(v)                                 incur any liabilities with respect to the
Acquired Assets for which Buyer would be responsible after Closing other than
transactions in the Ordinary Course of Business;

 

(vi)                              except (x) as may be required by applicable
Law, (y) in the Ordinary Course of Business or (z) as would relate to
substantially all other similarly situated employees of Seller or its
Affiliates, (A) materially increase the amount of compensation or benefits
payable to or to become payable to any Employee, except where the aggregate cost
increase is borne by Seller or its Affiliate or (B) hire new Employees or
terminate the employment of any Employee (other than a termination for cause) or
transfer any Employees except to fill vacancy in existing positions known on the
date of this Agreement; or

 

(vii)                           enter into any Contract to do any of the
foregoing.

 

20

--------------------------------------------------------------------------------


 

5.3                                     Books and Records. Seller shall deliver
all Books and Records (including the Assumed Contracts and Designated Orders) to
Buyer as promptly as practicable but in any event within ninety (90) days after
the Closing Date. Seller is not obligated to create any Books and Records for
Buyer or to provide them in a form or format other than the form or format in
which they exist as of the Effective Date or to provide them to Buyer in any
sequence or priority except as otherwise expressly provided herein. Books and
Records will be provided to Buyer in the formats and on media used by Seller in
the Ordinary Course of Business, or native to the system in which such data or
information resides. If Buyer requests any Books and Records in a specific
format or report form, and Seller agrees, in its sole discretion, Buyer will be
responsible for all reasonable costs incurred by Seller to provide such Books
and Records in such requested format or report form.

 

5.4                                     Schedules. No later than five
(5) Business Days prior to the Closing, Seller may, from time to time, by
written notice to Buyer, supplement or amend the Disclosure Schedule solely with
respect to matters first arising after the date of this Agreement and not in
violation of Section 5.2, the disclosure of which is necessary to make the
representations and warranties of Seller qualified thereby true and accurate as
of the Closing; provided however that Seller may amend the Disclosure Schedule
with respect to matters arising on or prior to the date of this Agreement the
disclosure of which is necessary to make the representations and warranties of
Seller qualified thereby true and accurate as of the Closing, so long as such
changes, in the aggregate, would not reasonably be expected to result in
aggregate Losses to the Business or to Buyer of more than $300,000. If the
Closing occurs, then the Disclosure Schedule shall be deemed to have been
amended to include such supplements or amendments and to qualify the applicable
representations and warranties of Seller as of the Closing (but not as of the
date hereof) for purposes of indemnification under Section 11.1(a)(iv).

 

5.5                                     Exclusivity. Except with respect to this
Agreement and the transactions contemplated hereby, from the Effective Date
until the earlier of the Initial Outside Date and the termination of this
Agreement, Seller shall not, and shall cause its Affiliates and their respective
Representatives (including any investment banking, legal or accounting firm
retained by any of the foregoing) not to: (a) encourage, initiate, solicit or
seek, directly or indirectly, any inquiries or the making or implementation of
any proposal or offer with respect to any acquisition or similar transaction
involving all or any substantial portion of the Acquired Assets (a “Proposal”);
(b) engage in any negotiations concerning, or provide any confidential
information or data to, or have any substantive discussions with, any Person
relating to a Proposal; (c) otherwise cooperate in any effort or attempt to
make, implement or accept a Proposal; or (d) enter into a Contract with any
Person relating to a Proposal (including any letter of intent or confidentiality
agreement). Seller shall notify Buyer promptly if any substantive inquiries,
proposals, or offers related to a Proposal are received by, any confidential
information or data is requested from, or any negotiations or discussions
related to a Proposal are sought to be initiated or continued with, Seller, its
Affiliates or any of their respective Representatives. Seller shall make each of
its Affiliates and its and their respective Representatives aware of the
covenants contained in this Section 5.5. The obligations set forth in this
Section 5.5 shall expire upon the earlier of (y) the termination of this
Agreement and (z) the Closing Date.

 

5.6                                     Financial Statements. From and after the
Effective Date and after Closing, Seller shall, and shall cause its Affiliates
and their respective Representatives to, provide Buyer

 

21

--------------------------------------------------------------------------------


 

with reasonable access to Seller’s and its Affiliates’ books, records and other
data, and otherwise use commercially reasonable efforts to cooperate with Buyer,
in each case as may be reasonably requested by Buyer in connection with Buyer’s
efforts to prepare audited financial statements, reports or other information
with respect to the Business to comply with applicable Law or stock exchange
rules.

 

ARTICLE VI
COVENANTS AND AGREEMENTS OF BUYER

 

6.1                               Pre-Closing Access and Inspections.

 

(a)                                 Without Seller’s prior written consent, not
to be unreasonably withheld, conditioned or delayed, during the Interim Period,
Buyer shall not contact or communicate with any employees (other than the
Employees), customers, suppliers or distributors of Seller or its Affiliates or
the Acquired Assets except in connection with or with respect to this
Transaction or any of the matters contemplated by this Agreement.

 

(b)                                 Any inspection or investigation conducted by
Buyer or its Representatives prior to the Closing shall be conducted in
accordance with applicable Laws and in such manner as not to interfere
unreasonably with the business of Seller or its Affiliates or the Acquired
Assets. Buyer shall not conduct any Phase II environmental assessments or any
other sampling or testing of soil or ground or surface water at, or under, the
Real Property, without the prior written consent of Seller (which shall not be
unreasonably withheld, conditioned or delayed), with Buyer being limited to
visual inspections of the Acquired Assets and the review of Seller’s records and
any other publicly available materials or information with regard to these
matters. Buyer shall bear the risk of injury to any of its Representatives
conducting any inspection or investigation of the Acquired Assets. Buyer shall
indemnify, defend and hold harmless the Seller Indemnified Parties from and
against any and all Losses arising or resulting from or in connection with
Buyer’s or Buyer’s Representatives’ access to or inspection of the Terminal
Facilities or travel to or from or presence on the Terminal Facilities, or any
other facilities of Seller or its Affiliates, except for any such Losses arising
or resulting from the gross negligence or willful misconduct of any Seller
Indemnified Party.

 

(c)                                  During the Interim Period, Buyer shall not
contact or communicate with any Governmental Entity or any employee of any
Governmental Entity in connection with or with respect to environmental matters
related to the Acquired Assets, except with Seller’s prior written consent,
which is not to be unreasonably withheld, conditioned or delayed and, if
Seller’s consent is obtained, Buyer shall provide Seller with a reasonable
opportunity to have one of Seller’s Representatives present at the time of any
such contact or communication; provided however that nothing in this
Section 6.1(c) shall prohibit searches of databases and public information
available upon request by any Person of a Governmental Entity. Seller shall
reasonably cooperate with Buyer in discussing with Governmental Entities the
procedures for and substantive requirements required to be satisfied in
connection with the transfer of all Existing Site Permits and Post-Closing
Consents.

 

(d)                                 Notwithstanding any provision to the
contrary contained in this Agreement, Buyer’s obligations under the last
sentence in Section 6.1(b) shall survive the

 

22

--------------------------------------------------------------------------------


 

Closing or the earlier termination of this Agreement, in accordance with the
survival provisions set forth in Section 11.5.

 

6.2                               Post-Closing Preservation of Books and
Records; Access. For a period of six (6) years from and after the Effective
Time, Buyer shall, and shall cause its Affiliates to, upon receipt of reasonable
prior written request from Seller, (a) afford to Seller and its Representatives
reasonable access during Buyer’s normal business hours to Buyer’s employees, the
Terminal Facilities and to the Books and Records delivered to Buyer by Seller;
(b) provide Seller, at Seller’s expense, with copies of the Books and Records
delivered to Buyer by Seller; and (c) at Seller’s expense, reasonably cooperate
with Seller in all respects, including the making available to Seller of Buyer’s
employees as witnesses or deponents as Seller may reasonably request, in respect
of (i) financial reporting, (ii) Tax or similar purposes, (iii) purposes of
investigating Claims or pursuing Actions in respect of Third Parties or
Governmental Entities or (iv) addressing environmental matters involving the
Terminal Facilities. Buyer shall, and shall cause its Affiliates to, keep and
maintain the Books and Records delivered to Buyer by Seller for a period of six
(6) years from the Closing Date or such longer periods as may be required by
applicable Law; provided, however, that if Buyer desires to destroy or dispose
of any such records after the expiration of such period, then Buyer will first
offer to Seller in writing at least sixty (60) days before such destruction or
disposition to surrender such records to Seller, and if Seller does not accept
such offer within thirty (30) days after receipt of such offer, then Buyer may
take such action.

 

6.3                               Cooperation for Retained and Assumed
Liabilities. Subject to Article XI, with respect to all matters that constitute
Retained Liabilities or Assumed Liabilities and for so long as Seller or Buyer,
as applicable, is contesting or defending such matter in a Third Party Action or
any Claim, each Party shall reasonably cooperate with the other Party, its
respective Affiliates and their respective counsel in their efforts to conduct
or resolve such matters; provided that the cooperating Party shall be reimbursed
by the other Party for any reasonable out-of-pocket costs incurred in connection
with providing such cooperation.

 

6.4                               Excluded Intellectual Property. Buyer
acknowledges and agrees with Seller that the Excluded Intellectual Property and
the goodwill represented thereby and pertaining thereto, are being retained by
Seller and its Affiliates. Notwithstanding the foregoing, Buyer agrees that it
will not use, and after Closing shall cause its Affiliates not to use, any of
the Excluded Intellectual Property. Within sixty (60) days following the Closing
Date, Buyer shall remove all identifications of Excluded Intellectual Property
from all Acquired Assets, line markers materials, supplies, invoices or related
items used by Buyer. Buyer will promptly, but in no event later than thirty (30)
days after the Closing Date, contact every applicable one-call agency in the
vicinity of the Acquired Assets and have the contact information for one-calls
changed from Seller’s or its Affiliate’s name to Buyer’s or its Affiliate’s
name. Buyer shall also provide revised maps to the one-call agencies where
appropriate or required.

 

6.5                               Performance Bonds and Guaranties.

 

(a)                                 Assumption of Performance Bonds. Buyer shall
use commercially reasonable efforts to (i) replace, as of the Closing, any
performance bond, guaranty or other credit support arrangement listed on
Schedule 1.2(g) related to or entered into with respect to the

 

23

--------------------------------------------------------------------------------


 

Acquired Assets, including the Lease Guaranty and any financial assurances
provided in connection with any Permits, and (ii) provide that, within thirty
(30) days after the Closing Date, Seller and its Affiliates be released from any
and all obligations under any such performance bond, guaranty or other credit
support arrangement. Buyer shall assume responsibility under all such
performance bonds, guarantees or other credit support arrangements, and shall
indemnify Seller for any Losses related to the failure to release such
performance bonds, guarantees or other credit support arrangements as of the
Closing Date.

 

(b)                                 Martinez Tidelands Lease. Under the terms of
Section 7 of that certain Lease to Shore Terminals LLC for Operation of Marine
Terminal in Contra Costa County (the “Terminal Lease”), dated January 1, 2005,
and assigned to Seller, Seller has provided to the State of California acting by
and through the California State Lands Commission, the lessor under the Lease
(the “Terminal Lessor”), a guaranty (the “Lease Guaranty”) of Seller’s parent
entity. The interests of Seller under the Terminal Lease are included as a part
of the Acquired Assets as a component of the Leased Real Property. The
assignment of the Terminal Lease requires the consent of the Terminal Lessor,
and the return of the Lease Guaranty to Seller under the terms of the Terminal
Lease is conditioned upon Seller’s assignee of the Terminal Lease providing to
Terminal Lessor a replacement financial assurance in compliance with the
provisions of Section 7 of the Terminal Lease (the “Replacement Terminal Lease
Assurance”). Buyer shall provide a Replacement Terminal Lease Assurance
acceptable to the Terminal Lessor concurrently with the Closing in connection
with the assignment of the Terminal Lease to Buyer, and the return to Seller of
the Lease Guaranty shall be effected in a manner reasonably acceptable to Seller
on the Closing Date.

 

6.6                               Insurance. Buyer acknowledges and agrees that
all insurance policies maintained by Seller in respect of the Acquired Assets
may be terminated by Seller as of the Effective Time. Buyer further agrees not
to, and shall require that none of its Affiliates shall, make any Claims under
such insurance policies, except in accordance with Section 7.11. Buyer agrees to
arrange insurance coverage for itself and the Acquired Assets as of the
Effective Time with insurers of its own choice. Buyer further acknowledges that
it has no right, title or interest in any unearned premiums on any insurance
policies maintained by Seller.

 

6.7                               Third Party Software. Seller shall not be
obligated to procure for Buyer any rights or benefits under any Intellectual
Property licensed from Third Parties that is used or useful in the operation of
any of the Acquired Assets and the business associated therewith as conducted by
Seller prior to the Closing. Buyer shall be provided access to information
concerning the identity and nature of support provided by Third Party service
providers engaged by Seller to support Seller’s information technology
infrastructure, but neither Seller nor Seller’s Affiliates shall have any
obligation to assist Buyer to retain the services of such Third Parties, or to
obtain such services at any particular cost. Any fees or expenses associated
with the transfer of any Intellectual Property shall be borne by Buyer,
including any transfer fees or Third Party contractor fees.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VII
COVENANTS AND AGREEMENTS OF SELLER AND BUYER

 

7.1                               Expenses. Except as explicitly provided
otherwise in this Agreement or by applicable Law, all costs and expenses
incurred by the Parties in connection with the consummation of the transactions
contemplated hereby shall be borne solely and entirely by the Party which has
incurred such expenses.

 

7.2                               Injunctions. Except as otherwise provided
herein, if any Governmental Entity having jurisdiction over any Party issues or
otherwise promulgates any Order that prohibits the consummation of the
transactions contemplated hereby, the Parties shall use their commercially
reasonable efforts to (a) have such injunction dissolved or otherwise eliminated
as promptly as possible and (b) pursue any underlying Action diligently and in
good faith prior to and after the Closing.

 

7.3                               Payments Received. Seller and Buyer agree that
after the Closing they shall hold and promptly transfer and deliver to the other
Party, from time to time as and when received by them, any cash or checks with
appropriate endorsements (using their commercially reasonable efforts not to
convert such checks into cash), or other property (including Tax refunds) that
they may receive at or after the Closing which properly belongs to the other
Party pursuant to Section 2.4(b).

 

7.4                               Permits; Transfers; Cooperation. Prior to
Closing, Seller shall use commercially reasonable efforts to submit
applications, notices and other information to Governmental Entities that is
required to be submitted or provided by Seller in connection with the transfer
to Buyer the rights existing under the Existing Site Permits and the
Post-Closing Consents. From and after the Effective Date until six (6) months
after Closing, Seller shall cooperate with Buyer and assist Buyer in identifying
and obtaining all Permits (besides Existing Site Permits) necessary for Buyer to
own and operate the Acquired Assets from and after the Closing Date; provided,
however, that after Closing (i) Seller shall not be required to incur any
out-of-pocket costs and expenses in connection with the foregoing and Buyer
shall reimburse Seller for any such reasonable costs and expenses promptly
following Seller’s request therefor; and (ii) Seller shall not be required to
assume any liability or obligation in connection with the foregoing and Buyer
shall indemnify, defend and hold harmless Seller for any such liability or
obligation as more particularly provided in Article XI, below.

 

7.5                               Third Party Consents and Approvals; HSR
Matters.

 

(a)                                 Prior to the Closing, upon the terms and
subject to the conditions of this Agreement, and except as contemplated by this
Agreement, the Parties shall take, or cause to be taken, all commercially
reasonable actions, and do, or cause to be done, all commercially reasonable
things necessary, proper or advisable to consummate the Transaction as promptly
as reasonably practicable, but in no event after the Initial Outside Date or, as
applicable, the Final Outside Date, including the preparation and filing of all
forms, registrations and notices required pursuant to applicable Law to be filed
to consummate the Transaction and the taking of such actions as are necessary to
obtain any requisite approvals, authorizations, Consents, releases, orders,
licenses, Permits, qualifications, exemptions, waiting period expirations or
terminations

 

25

--------------------------------------------------------------------------------


 

or waivers by any Third Party or Governmental Entity. If any such approvals or
Consents are not received as of the Closing, at Buyer’s request, Seller shall
use its commercially reasonable efforts to enter into a lawful arrangement
pursuant to which Seller would provide Buyer with substantially the same
economic claims, rights and benefits under the Assumed Contract or Existing Site
Permit. Buyer shall cooperate in good faith, at Seller’s expense, with Seller in
any such arrangement. To the extent Buyer is able to so receive the economic
claims, rights and benefits under any such arrangement, Buyer shall be
responsible for the Assumed Liabilities, if any, arising out of or attributable
to such Assumed Contract. Notwithstanding any such arrangement, Seller shall use
its commercially reasonable efforts to assist Buyer in obtaining any Required
Third Party Consents as quickly as possible following the Closing.

 

(b)                                 In furtherance of the foregoing, the Parties
agree (i) that as promptly as reasonably practicable following the execution of
this Agreement, but in no event later than ten (10) calendar days after the
Effective Date, to make all pre-closing notification filings required under the
HSR Act and (ii) to comply at the earliest practical date with any request for
additional information (including any informal or voluntary request or formal
requests for additional information and documentary material) under the HSR Act
received by each of them from the Federal Trade Commission, the Antitrust
Division of the Department of Justice or a State Attorney General in respect of
the HSR Act filing or related proceeding. Each such Party shall promptly inform
the other Party hereto of any communication (oral or written) to with or from a
Governmental Entity, and provide copies of any written communication to, with or
from, any Governmental Entity regarding any such filings. No Party shall
independently initiate or participate in any meeting or discussion, either in
person, writing or by telephone, with any Governmental Entity in respect of any
such filings, investigation, or other inquiry without giving the other Party
prior notice of the meeting and discussion and, unless prohibited by such
Governmental Entity, the opportunity to attend and participate. The Parties
shall consult and cooperate with one another and jointly determine any
strategies or tactics in connection with obtaining the expiration or termination
of all applicable waiting periods under the HSR Act, including all analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto relating to proceedings
under the HSR Act or any other Antitrust Law. Neither Party shall be obligated
to share any information that reflects the value of the transaction or contains
attorney-client information or work product absent the entry of a mutually
agreeable joint defense agreement.

 

(c)                                  Buyer shall use commercially reasonable
efforts and take any and all commercially reasonable steps to avoid each and
every impediment under the HSR Act and to resolve any objection or assertion by
any Governmental Entity or to resolve an action or proceeding by, any
Governmental Entity or other person, whether by judicial or administrative
action, challenging this Agreement or the consummation of the Transaction or the
performance of obligations hereunder under the Antitrust Laws so as to enable
the Closing to occur as soon as reasonably possible (and in any event not later
than the Initial Outside Date or, as applicable, the Final Outside Date).

 

(d)                                 Each Party shall be responsible for and
shall pay all of its fees, expenses and costs in complying with this
Section 7.5; provided, that Buyer shall (i) pay the filing fee under the HSR Act
and (ii) reimburse Seller for all HSR Expenses as a part of the Closing as
provided in Section 1.6 or termination as provided in Section 10.2.

 

26

--------------------------------------------------------------------------------


 

7.6                               Public Announcements. Except (a) as set forth
on Schedule 7.6, (b) as may be required of such Party or its Affiliates under
applicable Law or stock exchange rules or (c) to the extent necessary for a
Party to perform its obligations under this Agreement, neither Party shall issue
any press release or other public announcement with respect to this Agreement or
the transactions contemplated hereby without the prior written approval of the
other Party, not to be unreasonably withheld; provided, however, that a Party
may make public disclosure as may be necessary or appropriate in connection with
customary presentations, meetings and conference calls with investors and
analysts (in which case the disclosing Party will use its commercially
reasonable efforts to allow the other Party reasonable time to review and
comment on the text of the proposed disclosure prior to making such disclosure).
Notwithstanding anything to the contrary in this Section 7.6, without the prior
written approval of Buyer, Seller shall not issue any press release or other
public announcement with respect to this Agreement or the transactions
contemplated hereby until the earlier to occur of (i) 4:20 PM Central Time on
the fourth (4th) Business Day after the Effective Date and (ii) Buyer’s public
announcement with respect to this Agreement or the transactions contemplated
hereby on Form 8-K, filed via the Securities and Exchange Commission Edgar
filing system.

 

7.7                               Confidentiality.

 

(a)                                 The Parties agree to be bound by the terms
and conditions of that certain Confidentiality Agreement between Plains Products
Terminals LLC and ArcLight Capital Partners, LLC entered into on September 26,
2017 (the “Confidentiality Agreement”). The Parties further agree that the terms
and conditions of this Agreement, the Ancillary Agreements and all transaction
documents and all communications in connection with the negotiation of the
foregoing shall be deemed “Confidential Information” as such term is defined in,
and subject to, the terms of the Confidentiality Agreement. Effective upon the
Closing, the Confidentiality Agreement shall terminate.

 

(b)                                 From and after the Closing, the Parties
shall, and shall cause their Affiliates and their respective Representatives to,
keep confidential and not disclose any information to any Person related to the
transaction contemplated herein (including any terms and conditions) or
information solely to such Party, except as may be approved by the other Party
(the “Restricted Information”). The obligation to keep such Restricted
Information confidential shall continue for two (2) years from the Closing Date
and shall not apply to any information which (i) is in the public domain as of
the Effective Date, (ii) is published or otherwise becomes part of the public
domain through no fault of the disclosing Party or its Affiliates or
(iii) becomes available to the disclosing Party or its Affiliates on a
non-confidential basis from a source that did not acquire such information
(directly or indirectly) from the non-disclosing Party or its Affiliates.

 

(c)                                  Notwithstanding the foregoing, either Party
may make disclosures as required by applicable Law or any Governmental Entity
and in connection with disputes hereunder; provided that the Party requested to
disclose Restricted Information, to the extent practicable, shall deliver to the
other Party notice at least ten (10) Business Days prior to the day the
disclosing Party is to disclose any Restricted Information so that the other
Party may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Section 7.7.

 

27

--------------------------------------------------------------------------------


 

7.8                               Further Assurances. After the Closing, each
Party shall take such further actions, including obtaining Consents from Third
Parties, and execute such further documents as may be reasonably necessary or
reasonably requested by any other Party in order to effectuate the intent of
this Agreement and the Ancillary Agreements and to provide such other Party with
the intended benefits of this Agreement and the Ancillary Agreements.

 

7.9                               Tax Matters.

 

(a)                                 Allocation of Taxes.

 

(i)                                     All Taxes imposed with respect to the
Acquired Assets for any Straddle Period shall be apportioned between the
Pre-Closing Tax Period and the Post-Closing Tax Period as follows, in the case
of (x) income Taxes (however denominated), sales and use, value added and
withholding Taxes, as though the taxable year of the applicable Seller
terminated at the close of business on the Closing Date, and (y) all other
Taxes, based on the number of days of such taxable period included in the
Pre-Closing Tax Period and the number of days of such taxable period included in
the Post-Closing Tax period. Seller shall be liable for the proportionate amount
of such Taxes that are attributable to the Pre-Closing Tax Period, and Buyer
shall be liable for the proportionate amount of such Taxes that are attributable
to the Post-Closing Tax Period.

 

(ii)                                  Seller shall pay to Buyer at Closing
Seller’s share of the 2017 Property Taxes or the 2018 Property Taxes, if
applicable. To the extent the actual amount of 2017 Property Taxes is not
determinable at Closing, Buyer and Seller shall utilize the most recent
information available in estimating the amount to be paid by Seller at Closing.
Upon determination of the actual amount of 2017 Property Taxes or the 2018
Property Taxes, if applicable, Seller shall pay to Buyer within fifteen (15)
days any additional amount necessary to equal Seller’s share of the 2017
Property Taxes or the 2018 Property Taxes, if applicable; in the event the
amount paid by Seller at Closing exceeds Seller’s share of 2017 Property Taxes
or the 2018 Property Taxes, if applicable, Buyer shall refund within fifteen
(15) days any such overage to Seller.

 

(b)                                 Refund and Tax Benefits.

 

(i)                                     Any Tax refunds related to the Acquired
Assets or Assumed Liabilities that are received by Buyer, and any amount
credited against Taxes to which Buyer become entitled, that relate to
Pre-Closing Tax Period or to the portion of a Straddle Period that ends on the
day before the Closing Date shall be for the account of Seller, and Buyer shall
pay over to Seller any such refund or the amount of any such credit within
fifteen (15) days after receipt or entitlement thereto.

 

(ii)                                  Any Tax refunds related to the Acquired
Assets or Assumed Liabilities that are received by Seller, and any amount
credited against Taxes to which Seller become entitled, that relate to any
Post-Closing Tax Period or to the portion of a Straddle Period that arises on or
after the Closing Date shall be for the account of Buyer, and Seller shall pay
over to Buyer any such refund or the amount of any such credit within fifteen
(15) days after receipt or entitlement thereto.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Tax Assistance. After the Closing Date,
each Party shall provide such assistance as the other Party may from time to
time reasonably request in connection with the preparation of Tax Returns
required to be filed, any audit or other examination by any taxing authority,
any judicial or administrative proceeding relating to liability for Taxes, or
any Claim for refund in respect of such Taxes or in connection with any
litigation and proceedings or liabilities related to the Acquired Assets or the
Assumed Liabilities, including making available employees for interviews,
litigation preparation and testimony. The requesting Party shall reimburse the
assisting Party for the reasonable out-of-pocket costs incurred by the assisting
Party after having received the prior written approval therefor from the
requesting Party.

 

(d)                                 Purchase Price Allocation. Buyer shall
allocate the Purchase Price and the Assumed Liabilities treated as purchase
price for U.S. federal income tax purposes, as of the Closing, among the classes
of assets (as described in the Treasury regulations promulgated under
Section 338 of the Code) to which the Acquired Assets relate (the “Allocation”)
in accordance with Section 1060 of the Code and the regulations promulgated
thereunder (or any similar provision of local or state Tax law) and shall submit
the proposed Allocation to Sellers not later than sixty (60) days after Closing.
If, within thirty (30) days after the receipt of the proposed Allocation, Seller
notifies Buyer in writing that Seller disagrees with the proposed Allocation,
then Buyer and Seller shall attempt in good faith to resolve their disagreement
within the fifteen (15) days following Seller’s notification to Buyer of such
disagreement. If Seller does not so notify Buyer within thirty (30) days of
receipt of the proposed Allocation, or upon resolution of the dispute by Seller
and Buyer, the proposed Allocation shall become the final Allocation (the
“Purchase Price Allocation”). If Seller and Buyer are unable to resolve their
disagreement within the fifteen (15) days following any such notification by
Seller, the dispute shall be submitted to a mutually agreed nationally
recognized independent accounting firm, for resolution within fifteen (15) days
of such submission, which resolution shall be final, binding and non-appealable.
Each Party shall cooperate fully with the other Party to facilitate a prompt
determination of the Allocation. The fees, costs and expenses of the valuation
firm retained to resolve any dispute with respect to the Allocation, if
applicable, shall be borne equally by Seller, on the one hand, and Buyer, on the
other. Seller and Buyer shall report consistently with the Allocation in all Tax
Returns, including IRS Form 8594 (Asset Acquisition Statement) under
Section 1060 of the Code, which Buyer and Seller shall timely file with the IRS,
and neither Buyer nor Seller shall take any position in any Tax Return that is
inconsistent with the Purchase Price Allocation unless required to do so by a
(x) change in law occurring after the date of the determination of the Purchase
Price Allocation or (y) final determination as defined in Section 1313 of the
Code. Each of Seller and Buyer agree to promptly advise each other regarding the
existence of any Tax audit, controversy or litigation related to the Purchase
Price Allocation.

 

7.10                        Real Estate Matters. Seller shall use its
commercially reasonable efforts (without liability to Seller) to cooperate with
Buyer in connection with Buyer’s efforts (a) to obtain surveys of (which shall
be updates of existing surveys where existing surveys that are less than 3 years
old are available) and survey related information and documentation relating to
all Owned Real Property and Leased Real Property and (b) to obtain title
insurance commitments from Fidelity National Title Insurance Company (the “Title
Company”) covering the Owned Real Property and Leased Real Property set forth on
Schedule 7.10. All costs incurred in connection with the foregoing, including
survey and title insurance costs, shall be borne by Buyer. At Buyer’s request,
Seller shall execute and deliver to the Title Company such affidavits,

 

29

--------------------------------------------------------------------------------


 

certificates and other documentation as are customary and reasonably required to
issue title insurance policies for properties similar to the Owned Property and
the Leased Real Property provided that in no event shall Seller be required to
execute and deliver any such affidavits, certificates and other documentation to
the extent any of the same would subject Seller to any liabilities to the Title
Company that would exceed the liabilities that Seller would have to the Buyer
under and in accordance with the terms of this Agreement with respect to the
matters covered therein. Seller agrees to use its commercially reasonable
efforts (without liability to Seller) to cooperate with Buyer in connection with
Buyer’s efforts to obtain prior to Closing in form and substance reasonably
acceptable to Buyer and the Title Company an estoppel certificate executed by
the Terminal Lessor with respect to the Terminal Lease.

 

7.11                        Casualty Loss.

 

(a)                                 If, during the Interim Period, all or any
portion of the Acquired Assets are damaged or destroyed in whole or in part (the
portion of the Acquired Assets so damaged or destroyed, the “Damaged Portion”),
whether by fire, theft, vandalism, flood, wind, explosion or other casualty (a
“Casualty Event”), Seller shall notify Buyer promptly in writing (a “Casualty
Event Notice”) of the Casualty Event. The Casualty Event Notice shall include:
(i) a reasonable description of the facts and circumstances surrounding the
Casualty Event; (ii) Seller’s preliminary assessment of the effect of the
Casualty Event on the Acquired Assets; and (iii) Seller’s preliminary assessment
of whether, and the extent to which, any losses sustained as a result of such
Casualty Event are covered by one or more insurance policies (including
property/casualty and workers’ compensation policies) maintained immediately
prior to the Closing by Seller.

 

(b)                                 If: (i) Seller reasonably expects the
Damaged Portion resulting from a Casualty Event can be fully repaired or
restored in accordance with applicable Laws on or before the date that is 180
days following the occurrence of the Casualty Event (the “Casualty Event
Termination Date”); and (ii) the damage due to the Casualty Event is greater
than ten percent (10%) of the Purchase Price, then Buyer may elect, in its sole
discretion, to either (A) repair and restore such Damaged Portion at Buyer’s
expense, and Buyer shall be entitled to all of the insurance proceeds which
Seller or any of its Affiliates actually receive with respect to such Casualty
Event, or (B) notify Seller that Buyer does not elect to repair and restore such
Damaged Portion, at which time Seller can elect to either (1) repair or restore
such Damaged Portion by the Casualty Event Termination Date, or (2) not repair
or restore such Damaged Portion by the Casualty Event Termination Date. If
Seller reasonably expects the Damaged Portion resulting from a Casualty Event
cannot be fully repaired or restored in accordance with applicable Laws on or
before the Casualty Event Termination Date, then either Party may either
(i) terminate this Agreement or (ii) agree to a mutually acceptable solution
related thereto.

 

(c)                                  If, with respect to any Casualty Event
greater than ten percent (10%) of the Purchase Price that Buyer elected not to
repair and restore such Damaged Portion, Seller elects to repair or restore such
Damaged Portion by the Casualty Event Termination Date, then: (i) Seller shall
promptly commence and diligently execute the repair and/or restoration of such
Damaged Portion to the condition thereof immediately prior to such Casualty
Event in a good and workmanlike manner and in accordance with applicable Laws at
its sole cost and expense; (ii) Seller shall be entitled to all of the insurance
proceeds with respect to such Casualty Event;

 

30

--------------------------------------------------------------------------------


 

(iii) such Casualty Event shall have no effect for purposes of determining
whether Buyer’s conditions to Closing set forth in Section 9.1 or Section 9.2
have been fulfilled; and (iv) the Closing and the Termination Date shall be
delayed for such reasonable time as is necessary for Seller to complete any such
repair or restoration.

 

(d)                                 If, with respect to any Casualty Event
greater than ten percent (10%) of the Purchase Price that Buyer elected not to
repair and restore such Damaged Portion, Seller elects not to repair or restore
such Damaged Portion by the Casualty Event Termination Date, then Buyer may
elect by notice to Seller not later than fifteen (15) days after Buyer’s receipt
of Seller’s election not to repair or restore such Damaged Portion to either:
(A) proceed to Closing, and (i) neither Party’s rights or obligations under this
Agreement shall be affected in any way; (ii) no breach of any representations or
warranties under this Agreement shall be deemed to have occurred as a result of
such Casualty Event; (iii) Seller shall be entitled to all of the insurance
proceeds with respect to such Casualty Event; and (iv) there shall be a
reduction in the amount of ten percent (10%) to the Purchase Price; or (B) elect
not to close, at which time either Party may terminate this Agreement.

 

(e)                                  If the Casualty Event is ten percent (10%)
of the Purchase Price or less, then: (i) neither Party’s rights or obligations
under this Agreement shall be affected in any way; (ii) no breach of any
representations or warranties under this Agreement shall be deemed to have
occurred as a result of such Casualty Event; (iii) Buyer shall be entitled to
all of the insurance proceeds with respect to such Casualty Event; and
(iv) there shall be no change to the Purchase Price.

 

ARTICLE VIII
EMPLOYMENT MATTERS

 

8.1                               Employees. Schedule 8.1 contains a list of all
employees of Seller and its Affiliates, and also sets forth each Employee’s job
title directly employed in the operation of the Terminal Facilities
(collectively, the “Employees”), including employees who are receiving
short-term disability benefits or are on family and medical, medical/long-term
disability, administrative or military leave or any other type of leave that
entitles the employee to reinstatement upon completion of the leave under the
applicable leave policies of Seller or Seller’s Affiliates (collectively,
“Leave”). Schedule 8.1 shall also provide, for each Employee, his or her
location, years of service, status as active or on Leave, annual salaries or
hourly wage, bonus opportunity and any other material item of compensation.

 

8.2                               Employment Offers to Active Employees. Buyer
covenants that not later than ten (10) days prior to the Closing Date, Buyer, or
Buyer’s Affiliates, shall extend a written offer of employment with Buyer,
effective as of the Closing Date, to active Employees except for the Excluded
Employees, at the same or better salaries or wages, with similar duties and
responsibilities, at the same location and on the same status (e.g., full-time
or part-time), as provided by Seller or Seller’s Affiliates immediately prior to
the Closing Date. All Employees who accept employment with Buyer, pursuant to
the offers described either in this Section 8.2 or Section 8.3 are referred to
herein as “Transferred Employees”. Buyer covenants that no Transferred
Employee’s initial salary or wages as an employee of Buyer shall be reduced
during

 

31

--------------------------------------------------------------------------------


 

the 12-month period after the Closing Date. Buyer covenants that Buyer shall
offer each active Employee no less than three (3) days in which to accept or
reject Buyer’s employment offer.

 

8.3                               Employment Offers to Employees on Leave. In
addition, Buyer covenants that not later than ten (10) days prior to the Closing
Date, Buyer shall extend a written offer of employment with Buyer to each
Employee who is on Leave as of the Closing Date except for the Excluded
Employees, commencing at such time as such Employee is ready to return to work,
at the same or better salaries or wages, with similar duties and
responsibilities, at the same location and on the same status (e.g., full-time
or part-time), as provided by Seller or Seller’s Affiliates immediately prior to
the commencement of such Employee’s Leave; provided, however, that such Employee
is ready to return to work within one hundred twenty (120) days after the
Closing Date. Buyer covenants that Buyer shall offer each Employee on Leave no
less than five (5) days in which to accept or reject Buyer’s employment offer.

 

8.4                               Transfer Time. All Transferred Employees shall
become employees of Buyer effective as of 12:01 CPT on the Closing Date (the
“Employment Effective Time”) and, except as otherwise provided herein, Buyer
covenants that at such time, Buyer shall assume and be responsible for payment
of all salaries and benefits and all other costs and liabilities relating to
services provided by the Transferred Employees on and after the Employment
Effective Time; provided that, with respect to an Employee on Leave, such
obligations shall not attach until the Employee on Leave commences employment
with Buyer.

 

8.5                               Level of Employee Benefits Provided by Buyer,
or Buyer’s Affiliates. Buyer covenants that Buyer shall provide to all
Transferred Employees employee benefits in accordance with Employee Benefit
Plans (such as defined benefit plans, defined contribution plans and welfare
benefit plans), programs, policies and pay practices (such as vacations, bonuses
and short-term disability leaves) which shall be the same as or better than the
benefits provided to substantially similar employees of Buyer. No later than ten
(10) days prior to the Closing Date, Seller shall provide to Buyer the
Transferred Employees’ recognized credited service, and participation, vesting
and, as applicable, benefit accrual periods of service amounts, with Seller or
Seller’s Affiliates as of the day immediately prior to the Closing Date.

 

8.6                               Welfare Benefits and Other Benefits and
Policies. For each Transferred Employee who participates in any welfare benefit
plan, or is subject to any policy or pay practice, of Buyer, Buyer covenants
that both Buyer and the applicable welfare benefit plan, policy and pay
practice: (i) shall not require a physical examination or other proof of
insurability, and shall waive all coverage exclusions and limitations relating
to waiting periods or pre-existing conditions, with respect to any of the
Transferred Employees or any dependent covered by Seller’s and its Affiliates’
welfare benefit plans, policies or pay practices in effect as of the Closing
Date; and (ii) shall credit the expenses of the Transferred Employees which were
credited toward deductibles and co-insurance for the plan year in which the
Closing Date occurs under the applicable welfare benefit plan of Seller or
Seller’s Affiliates against satisfaction of any deductibles and co-insurance for
the plan year in which the Closing Date occurs under Buyer’s medical welfare
benefit plan for the Transferred Employees, subject to either Seller or such
Transferred Employee timely providing an explanation of benefits and other
required documents to receive credit for such expenses.

 

32

--------------------------------------------------------------------------------


 

8.7                               Vacation. Seller shall be responsible for
paying the Transferred Employees for any vacation due as of the Closing Date
under the applicable vacation policy of Seller or Seller’s Affiliates. From and
after the Closing Date, Buyer covenants that Buyer shall provide all Transferred
Employees with vacation in accordance with Buyer’s vacation policy based upon
the recognized credited service amounts of such Transferred Employees with
Seller or Seller’s Affiliates.

 

8.8                               Service Credit. From and after the Closing
Date, Buyer covenants that the Transferred Employees shall be given credit for
their service recognized by Seller or Seller’s Affiliates prior to the Closing
Date for all purposes, including eligibility, vesting and benefit determination
and accrual under all applicable plans and programs of Buyer as well as for
purposes of determining any vacation, severance or other related benefits to be
provided pursuant to the manner described above, but not with respect to any
defined benefit plan or to the extent that such service credit would result in a
duplication of benefits.

 

8.9                               Benefits — Miscellaneous. Notwithstanding the
foregoing, Buyer shall not be liable for any obligations of Seller or Seller’s
Affiliates arising out of participation by Transferred Employees in the Employee
Benefit Plans of Seller or Seller’s Affiliates, including the obligation to
provide any continued coverage pursuant to COBRA.

 

8.10                        WARN Act. Buyer represents and warrants that, and
covenants to Seller that, there shall be no major employment losses as a
consequence of the change in ownership contemplated by this Agreement that might
trigger obligations under the Worker Adjustment and Retraining Notification Act,
29 U.S.C. Section 2101 et seq., or under any similar provision of any federal,
state, regional, foreign or local law, rule or regulation (collectively, “WARN
Obligations”). To the extent that any WARN Obligations might arise as a
consequence of the change in ownership contemplated by this Agreement, Buyer
covenants that Buyer shall be responsible for, and Buyer shall indemnify Seller
and its Affiliates against any Losses caused by, arising from, incurred in
connection with or relating in any way to, any WARN Obligations arising as a
result of any employment losses occurring on or after the Closing Date. Buyer
covenants that for ninety (90) days following the Closing Date, there shall not
be any mass layoff, plant closing or other action that might trigger WARN
Obligations of Seller or Seller’s Affiliates.

 

8.11                        Severance. In the event that the employment of any
Transferred Employee is terminated within one (1) year following the Closing
Date (other than for violation of generally applicable policies of Buyer or
other circumstances reasonably constituting cause), then Buyer shall provide
such Transferred Employee with severance pay and benefits available under the
severance program of Buyer available to similarly situated employees of Buyer,
but in no event shall such severance pay be less than one (1) year’s salary.

 

ARTICLE IX
CONDITIONS TO CLOSING

 

9.1                               Conditions to Each Party’s Obligation to
Close. The obligations of Buyer and Seller to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, at or prior
to the Closing, of each of the following conditions:

 

33

--------------------------------------------------------------------------------


 

(a)                                 No Restraint. No preliminary or permanent
Order or other legal restraint preventing the consummation of the transactions
contemplated by this Agreement shall be in effect.

 

(b)                                 Legality of Transactions. No Action shall
have been taken and no Law shall have been enacted by any Governmental Entity
that makes illegal the performance by any Party of its material obligations
under this Agreement or the Ancillary Agreements or the consummation of the
transactions contemplated by this Agreement.

 

(c)                                  HSR Waiting Period. The waiting period
under the HSR Act shall have expired or been terminated.

 

(d)                                 Changing Responsible Party under Designated
Orders. Any advance notices required to be provided to any applicable
Governmental Entity under the Designated Orders or Permits shall have been
provided to such Governmental Entity.

 

9.2                               Conditions to Buyer’s Obligation to Close. The
obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver in writing by Buyer),
at or prior to the Closing, of each of the following conditions:

 

(a)                                 Representations and Warranties. (i) Seller’s
Fundamental Representations and Seller’s representations and warranties in
Section 3.12(b) shall be true and correct in all respects as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (except to the extent that such representations or warranties speak as of
an earlier date, in which case such representations and warranties shall have
been true and correct as of such specified date), and (ii) each of the
representations and warranties of Seller made in this Agreement (other than
Seller’s Fundamental Representations and Seller’s representations and warranties
in Section 3.12(b)) shall be true and correct as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date (except
to the extent that such representations or warranties speak as of an earlier
date, in which case such representations and warranties shall have been true and
correct as of such specified date), except to the extent that the failure of
such representations and warranties to be true and correct would not, in the
aggregate, be reasonably expected to result in a Material Adverse Effect (it
being understood that for purposes of this clause, the Parties shall disregard
any materiality qualifiers included in such representations and warranties).
Buyer shall have received a certificate to such effect signed on behalf of
Seller by an officer of Seller.

 

(b)                                 Performance of Obligations. Seller shall
have performed in all material respects all obligations required to be performed
by Seller under this Agreement prior to the Closing Date, and Buyer shall have
received a certificate to such effect signed on behalf of Seller by an officer
of Seller.

 

(c)                                  Ancillary Agreements. Seller shall have
executed and delivered, or caused to be executed and delivered, to Buyer the
Ancillary Agreements.

 

(d)                                 Material Consents. Each of the Third Party
Consents set forth on Schedule 9.2(d) (the “Material Consents”) shall have been
obtained.

 

34

--------------------------------------------------------------------------------


 

9.3                               Conditions to Seller’s Obligation to Close.
The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver in writing by Seller),
at or prior to the Closing, of each of the following conditions:

 

(a)                                 Representations and Warranties. (i) Buyer’s
Fundamental Representations shall be true and correct in all respects as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date (except to the extent that such representations or warranties
speak as of an earlier date, in which case such representations and warranties
shall have been true and correct as of such specified date), and (ii) each of
the representations and warranties of Buyer made in this Agreement (other than
Buyer’s Fundamental Representations) shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date (except to the extent that such representations or warranties speak
as of an earlier date, in which case such representations and warranties shall
have been true and correct as of such specified date), except to the extent that
the failure of such representations and warranties to be true and correct would
not, in the aggregate, be reasonably expected to result in a material adverse
effect on Buyer’s ability to perform its obligations hereunder or to consummate
the transactions contemplated hereby (it being understood that for purposes of
this clause, the Parties shall disregard any materiality qualifiers included in
such representations and warranties). Seller shall have received a certificate
to such effect signed on behalf of Buyer by an officer of Buyer.

 

(b)                                 Performance of Obligations. Buyer shall have
performed in all material respects the obligations required to be performed by
it under this Agreement prior to the Closing Date, and Seller shall have
received a certificate to such effect signed on behalf of Buyer by an officer of
the general partner of Buyer.

 

(c)                                  Ancillary Agreements. Buyer shall have
executed and delivered, or caused to be executed and delivered, the Ancillary
Agreements.

 

(d)                                 Material Consents. Each of the Material
Consents shall have been obtained.

 

ARTICLE X
TERMINATION

 

10.1                        Termination. This Agreement may be terminated at any
time prior to the Closing:

 

(a)                                 by mutual written consent of Buyer and
Seller;

 

(b)                                 by either Buyer or Seller, upon notice to
the other Party, if a Governmental Entity shall have issued an Order or taken
any Action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement (other than pursuant to the HSR Act
or other Antitrust Laws) or the Ancillary Agreements;

 

(c)                                  by either Buyer or Seller, upon notice to
the other Party, in the event of a breach by the other Party of any
representation, warranty, covenant or other agreement contained in this
Agreement, which (i) would give rise to the failure of a condition set forth in
Section 9.2

 

35

--------------------------------------------------------------------------------


 

or Section 9.3, and (ii) cannot be or has not been cured within sixty (60) days
following receipt by the breaching Party of notice of such breach, which notice
shall advise the breaching Party of the nature of the breach; provided, however,
that the Party seeking termination is not in material breach of its
representations, warranties, covenants or agreements contained in this
Agreement;

 

(d)                                 by Buyer or Seller, upon notice to the other
Party, if the Transactions shall not have been consummated by January 1, 2018
(the “Initial Outside Date”); provided, that if (i)(A) the conditions set forth
in Sections 9.1(a) or 9.1(b) are not satisfied as of the Initial Outside Date
based on an Order issued under the Antitrust Laws and Buyer reasonably believes
such condition may be satisfied within ninety (90) Days after the Initial
Outside Date or (B) the condition set forth in Section 9.1(c) has not been
satisfied as of the Initial Outside Date and Buyer reasonably believes it is
capable of being satisfied within ninety (90) Days after the Initial Outside
Date; (ii) the primary cause of the failure of such conditions to be satisfied
by the Initial Outside Date is not a breach by Buyer of any representation or
covenant by Buyer under this Agreement; and (iii) all other conditions to
Closing set forth in Article IX are satisfied or capable of being satisfied at
the Initial Outside Date, then Buyer may elect to extend the Initial Outside
Date by a period of ninety (90) Days by providing notice to Seller on or before
the fifth (5th) Business Day prior to the Initial Outside Date (the “Final
Outside Date”), but in no event shall the Final Outside Date be extended beyond
April 1, 2018;

 

(e)                                  by Buyer or Seller, upon notice to the
other Party, pursuant to Section 7.11; or

 

(f)                                   by Seller pursuant to Section 1.5.

 

10.2                        Effect of Termination.

 

(a)                                 Upon any termination of this Agreement,
Seller and Buyer shall be relieved of their respective duties and obligations
arising under this Agreement after the date of such termination, and, except as
provided in this Section 10.2, such termination shall be without liability to
Seller or Buyer; provided that the provisions of this Section 10.2,
Section 6.1(b), Section 7.7 and Article XII (other than Section 12.7), shall
survive any such termination and shall be enforceable hereunder and any
defaulting party shall remain liable under this Agreement for any breach of this
Agreement prior to termination. If this Agreement is terminated for any reason
other than by Buyer pursuant to Section 10.1(c), then, within 30 days of receipt
of Seller’s invoice therefor after such termination, Buyer shall reimburse
Seller for the HSR Expenses.

 

(b)                                 If this Agreement is terminated due to a
Buyer-Risk Termination, then within three (3) Business Days thereafter the
Parties shall execute and deliver to the Escrow Agent joint written instructions
pursuant to the Escrow Agreement instructing the Escrow Agent to release the
Deposit to Seller, and the Deposit shall constitute liquidated damages.
Notwithstanding anything contained in this Agreement to the contrary, the sole
and exclusive remedy of any member of the Seller Indemnified Parties against
Buyer or the Buyer Indemnified Parties for any pre-Closing breach of this
Agreement or any failure of the condition in Section 9.1(c) to be satisfied
shall be to terminate this Agreement in accordance with Section 10.1(c) or
10.1(d) and receive the Deposit (and be reimbursed for the HSR Expenses, if
applicable in accordance with Section 10.2(a)), and no member of the Seller
Indemnified Parties

 

36

--------------------------------------------------------------------------------


 

shall be entitled to bring or maintain any Claim against Buyer or any of the
Buyer Indemnified Parties arising out of or in connection with this Agreement,
any of the Ancillary Agreements, or any of the transactions contemplated hereby
or thereby, whether in equity or at law, in contract, in tort or otherwise,
except pursuant to Section 6.1(b) or Section 7.7.

 

(c)                                  If this Agreement is terminated for any
reason other than the reasons set forth in Section 10.2(b), then within three
(3) Business Days thereafter the Parties shall execute and deliver to the Escrow
Agent joint written instructions pursuant to the Escrow Agreement instructing
the Escrow Agent to refund to Buyer the Deposit.

 

(d)                                 In the event of litigation relating solely
to the release of the Deposit, the non-prevailing Party shall reimburse the
prevailing Party for all of the prevailing Party’s out-of-pocket costs and
expenses resulting from such litigation (on appeal or otherwise), including
reasonable attorneys’ fees, witness fees and court costs.

 

ARTICLE XI
INDEMNIFICATION

 

11.1                        Obligations to Indemnify.

 

(a)                                 Seller’s Obligations. Subject to the terms
of this Article XI, from and after the Closing, Seller shall indemnify, defend
and hold harmless the Buyer Indemnified Parties from and against any and all
Losses arising or resulting from any one or more of the following:

 

(i)                                     the Retained Liabilities;

 

(ii)                                  the breach, non-fulfillment or
non-performance by Seller of any agreement, obligation or covenant in this
Agreement to be performed by Seller (or its Affiliates) on or prior to Closing;

 

(iii)                               the breach, non-fulfillment or
non-performance by Seller of any agreement, obligation or covenant in this
Agreement to be performed by Seller (or its Affiliates) after Closing; or

 

(iv)                              any breach or inaccuracy of any representation
or warranty made by Seller in this Agreement or any certificate delivered
hereunder as of the date of this Agreement or as of the Closing Date as though
made on and as of the Closing Date.

 

(b)                                 Buyer’s Obligation. Subject to the terms of
this Article XI, from and after the Closing, Buyer shall indemnify, defend and
hold harmless the Seller Indemnified Parties from and against any and all Losses
arising or resulting from or in connection with any of the following:

 

(i)                                     the Assumed Liabilities;

 

(ii)                                  the breach, non-fulfillment or
non-performance by Buyer of any agreement, obligation or covenant of Buyer in
this Agreement to be performed by Buyer (or its Affiliates) on or prior to
Closing;

 

37

--------------------------------------------------------------------------------


 

(iii)                               the breach, non-fulfillment or
non-performance by Buyer of any agreement, obligation or covenant in this
Agreement to be performed by Buyer (or its Affiliates) after Closing;

 

(iv)                              any breach or inaccuracy of any representation
or warranty made by Buyer in this Agreement or any certificate delivered
hereunder as of the date of this Agreement or as of the Closing Date as though
made on and as of the Closing Date; or

 

(v)                                 Buyer’s or Buyer’s Representatives’ access
to or inspection of the Terminal Facilities or travel to or from or presence on
the Terminal Facilities, or any other facilities of Seller or its Affiliates,
pursuant to Section 6.1.

 

11.2                        Third Party Claims.

 

(a)                                 If any Indemnified Party receives notice of
the commencement of any Action or proceeding or the assertion of any Claim by a
Third Party or the imposition of any penalty or assessment for which indemnity
may be sought under this Article XI (a “Third Party Claim”), and such
Indemnified Party intends to seek indemnity pursuant to this Article XI, the
Indemnified Party shall promptly provide the other Party (the “Indemnifying
Party”) with notice of such Third Party Claim, which notice shall describe such
Third Party Claim in reasonable detail, including all relevant factual
background and the basis on which the Indemnified Party is entitled to
indemnification hereunder; provided, however, that the failure of an Indemnified
Party to promptly give notice of a Third Party Claim shall not relieve the
Indemnifying Party of its obligations under this this Article XI except to the
extent such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Third Party Claim or
otherwise materially prejudices the Indemnifying Party’s ability to defend
against the Third Party Claim. The Indemnifying Party shall be entitled, at its
option and at its own expense, to assume the defense of such Third Party Claim;
except that if Seller is the Indemnifying Party, then Seller shall not have the
right to defend or direct the defense of any Third Party Claim that (i) is
asserted directly or by or on behalf of any Person that is a supplier or
customer with respect to the Acquired Assets or (ii) seeks an injection or other
equitable relief against the Buyer Indemnified Party. The Indemnifying Party
shall have thirty (30) days from its receipt of the notice under this
Section 11.2(a) to notify the Indemnified Party whether it admits its
obligations to provide indemnification in respect of such Third Party Claim and
if so, whether it intends to assume the defense of the Third Party Claim. The
Indemnified Party is authorized, prior to and during such 30-day period, to file
any motion, answer or other pleading that it deems necessary to protect its
interests or those of the Indemnifying Party and that is not prejudicial to the
Indemnifying Party. If the Indemnifying Party timely assumes the defense of the
Third Party Claim, then such defense shall be conducted through counsel selected
by the Indemnifying Party and approved by the Indemnified Party, which approval
shall not be unreasonably withheld, delayed or conditioned, and the Indemnified
Party shall fully cooperate with the Indemnifying Party in connection therewith,
at no cost or expense to the Indemnified Party. If the Indemnifying Party fails
to timely assume the defense of the Third Party Claim, then the Indemnified
Party shall have the right to undertake the defense, compromise or settlement of
such Third Party Claim on behalf of and for the account and risk, and at the
sole expense, of the Indemnifying Party.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of
Section 11.2(a), each Indemnified Party shall be entitled, at its own expense,
to participate in the defense of such Third Party Claim; provided, however, that
the Indemnifying Party shall pay the reasonable attorneys’ fees of the
Indemnified Party if (i) the employment of separate counsel shall have been
authorized in writing by any such Indemnifying Party in connection with the
defense of such Third Party Claim, or (ii) the Indemnified Party’s counsel,
which counsel shall be reasonably competent to render advice as to such matters,
shall have advised the Indemnified Party in writing, with a copy delivered to
the Indemnifying Party, that there is a conflict of interest that could make it
inappropriate under applicable standards of professional conduct for the
Indemnifying Party and the Indemnified Parties to have common counsel.

 

(c)                                  The Indemnifying Party shall obtain the
prior written approval of each Indemnified Party before entering into or making
any settlement, compromise, admission, or acknowledgment of the validity of any
Third Party Claim or any liability in respect thereof if, pursuant to or as a
result of such settlement, compromise, admission, or acknowledgment, any
injunctive or other equitable relief would be imposed against the Indemnified
Party or if, in the reasonable opinion of each Indemnified Party, such
settlement, compromise, admission, or acknowledgment could have a material and
adverse effect on its business, operations, assets or financial condition.

 

(d)                                 The Indemnifying Party shall not consent to
the entry of any judgment or enter into any settlement that does not include as
an unconditional term thereof the release by each claimant or plaintiff to each
Indemnified Party from all liability in respect of such Third Party Claim.

 

11.3                        Direct Claims.

 

(a)                                 Notice of Indemnified Claims. In any case in
which an Indemnified Party seeks indemnification hereunder which is not subject
to Section 11.2 because no Third Party Claim is involved, the Indemnified Party
shall promptly notify the Indemnifying Party in writing of any Losses which such
Indemnified Party claims are subject to indemnification under the terms hereof
(the “Indemnified Claims”). Subject to the limitations otherwise set forth in
this Article XI, the failure of the Indemnified Party to exercise promptness in
such notification shall not amount to a waiver of such claim unless the
resulting delay materially prejudices the position of the Indemnifying Party
with respect to such claim.

 

(b)                                 Contested Claims. Each Indemnified Claim
shall (i) reference the indemnity claim to which it relates and shall state the
date upon which such indemnity claim was first asserted; (ii) describe the
nature of the Losses incurred by the Indemnified Party; (iii) describe the
reason why the Losses are recoverable from the Indemnified Party; (iv) state the
amount of the Losses; and (v) provide copies of all available documentation
supporting the amount of the Losses. The Indemnifying Party shall have thirty
(30) days following receipt of an Indemnified Claim to review such claim (the
“Review Period”). The Indemnified Party shall make a Representative reasonably
available during the Review Period to respond to any questions by the
Indemnifying Party concerning the Indemnified Claim. If the Indemnifying Party
objects to all or any portion of the Indemnified Claim (an “Objection”), the
Indemnifying Party shall deliver its Objection in writing to the Indemnified
Party within the Review Period.

 

39

--------------------------------------------------------------------------------


 

Each such Objection shall state (A) if applicable, why the Indemnified Claim is
not recoverable from the Indemnifying Party; (B) the amount of Losses objected
to by the Indemnifying Party; and (C) if applicable, the amount of the Losses
not objected to by the Indemnifying Party (the “Uncontested Amount”).

 

(c)                                  Uncontested Claims. If the Indemnifying
Party fails to tender an Objection within the Review Period, the Indemnifying
Party shall promptly (but in any event within five (5) days after expiration of
the Review Period) tender payment to the Indemnified Party in the amount of the
Indemnified Claim in accordance with Section 11.7. Upon the Indemnified Party’s
receipt of any Objection, the Uncontested Amount, if any, shall promptly (but in
any event within five (5) days after such receipt) be tendered by the
Indemnifying Party in accordance with Section 11.7.

 

11.4                        Limits of Liability.

 

(a)                                 Deductible; Cap. No Buyer Indemnified Party
shall be entitled to be indemnified for Losses pursuant to
Section 11.1(a)(iv) unless and until, and then only to the extent that, the
respective aggregate amount of all such Losses by such Buyer Indemnified Party
exceeds three percent (3.0)% of the Purchase Price (the “Deductible”) other than
with respect to Losses related to any breach of Seller’s Fundamental
Representations or Seller’s representations and warranties in Section 3.7
(Taxes). The Buyer Indemnified Parties shall be entitled to be paid the entire
amount of any Losses pursuant to Section 11.1(a)(iv) in excess of the
Deductible; provided, however, that the aggregate liability of Seller for Losses
under Section 11.1(a)(iv) shall not exceed fifteen percent (15.0%) of the
Purchase Price other than with respect to Losses related to any breach of
Seller’s Fundamental Representations or Seller’s representations and warranties
in Section 3.7 (Taxes), or one hundred percent (100)% of the Purchase Price
related to any breach of Seller’s Fundamental Representations (the “Cap”).

 

(b)                                 Minimum Claim. If any single claim or group
of related claims for indemnification by a Buyer Indemnified Party that is
subject to indemnity under Section 11.1(a)(iv) of this Agreement results in
respective aggregate Losses to such Buyer Indemnified Party that do not exceed
$500,000, such Losses shall not be deemed to be Losses under this Agreement and
shall not be eligible for indemnification under this Article XI. This
Section 11.4(b) shall not apply to Losses in respect of Seller’s Fundamental
Representations or Taxes.

 

(c)                                  No Special Damages. In no event shall any
Indemnifying Party be liable to any Indemnified Party with respect to any matter
arising under or in relation to this Agreement for any consequential, punitive,
exemplary, incidental, indirect, special or punitive damages, which may include
loss of future revenue, income or profits, diminution of value or loss of
business reputation or opportunity or a multiple of revenue, income, profits or
any other amount, except to the extent such damages are included within a
judgment rendered against an Indemnified Party with respect to a Third Party
Claim for which indemnification is available under the terms of this Article XI.

 

40

--------------------------------------------------------------------------------


 

(d)                                 Mitigation. Notwithstanding anything to the
contrary herein, the Parties shall have a duty to use commercially reasonable
efforts to mitigate any Losses arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

(e)                                  Insurance. In determining the amount of any
Losses for which a Party is entitled to indemnification pursuant to Article XI,
the amount of such Losses shall be reduced by all insurance proceeds or other
Third Party recoveries.

 

11.5                        Survival of Covenants, Representations and
Warranties.

 

(a)                                 Survival; Claims Period.

 

(i)                                     Covenants contained in this Agreement or
the Ancillary Agreements shall survive the Closing and shall continue thereafter
until fully performed. The representations and warranties contained in this
Agreement shall survive the Closing and shall continue thereafter
notwithstanding such Closing or any investigation made by or on behalf of the
Party entitled to the benefit thereof or any Knowledge of such Party and shall
terminate on the date that is the first anniversary of the Closing Date (the
“Expiration Date”); provided, however, that (a) Seller’s Fundamental
Representations shall survive indefinitely and (b) the representations and
warranties set forth in Section 3.7 (Taxes) shall survive the expiration of the
applicable statute of limitations (including any extensions thereof) for a
period of sixty (60) days. Any Claim by a Party in respect of such
representations and warranties must be made in writing prior to the Expiration
Date and must set forth in reasonable detail the facts alleged to give rise to
such Claim.

 

(ii)                                  No action for a breach of any
representation, warranty, covenant or agreement contained herein shall be
brought after the Expiration Date, except for claims of which a Party has
received notice setting forth in reasonable detail the claimed misrepresentation
or breach of representation, warranty, covenant or agreement with reasonable
detail, prior to the Expiration Date.

 

11.6                        Exclusive Remedy. After the Closing, except in the
case of fraud or willful misconduct, the provisions of this Article XI shall be
the exclusive basis for assertion of claims against, or the imposition of
liability on, any Party by another Party with respect to any breach of, or other
failure to meet any obligation under, this Agreement.

 

11.7                        Payments. All payments to be made by an Indemnifying
Party to any Indemnified Party pursuant to this Article XI shall be made by wire
transfer of immediately available funds to an account designated by the
Indemnified Party.

 

11.8                        Administration of Indemnity Claims. Notwithstanding
anything else in this Article XI, any claim for indemnification pursuant to this
Article XI, whether for a Third Party Claim pursuant to Section 11.2 or a direct
claim pursuant to Section 11.3, (a) on behalf of a Buyer Indemnified Party must
be made and administered by Buyer, or its successors or assigns as permitted
herein, and (b) on behalf of a Seller Indemnified Party must be made and
administered by Seller, or its successors and assigns as permitted herein.

 

41

--------------------------------------------------------------------------------


 

11.9                        Tax Treatment. The Parties agree to treat, for Tax
purposes, any indemnification payments under this Article XI as adjustments to
the Purchase Price, unless otherwise required by a change in law occurring after
the date hereof, a closing agreement with an applicable Taxing Authority or a
final non-appealable judgment of a court of competent jurisdiction.

 

ARTICLE XII
MISCELLANEOUS

 

12.1                        Notices.

 

(a)                                 Any notice or other communication given
under this Agreement shall be in writing and shall be (i) delivered personally,
(ii) sent by documented overnight delivery service, (iii) sent by facsimile or
other customary means of electronic transmission (e.g., “pdf”), or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (A) on the date
of the delivery, if delivered personally, (B) on the Business Day after dispatch
by documented overnight delivery service, if sent in such manner, (C) on the
date of electronic transmission, if so transmitted on a Business Day during
normal business hours, and otherwise on the next Business Day, or (D) on the
fifth (5th) Business Day after sent by first class mail, postage prepaid, if
sent in such manner.

 

(b)                                 Notices or other communications shall be
directed to the following addresses:

 

Notices to Seller:

 

Plains Products Terminals LLC

333 Clay Street, Suite 1600

Houston, Texas 77002

Attention: Jeremy L. Goebel, Senior Vice President

Facsimile No.: (713) 646-4378

 

with copies to:

 

Plains Products Terminals LLC

333 Clay Street, Suite 1600

Houston, Texas 77002

Attention: Richard K. McGee, Executive Vice President,

General Counsel and Secretary

Facsimile No.: (713) 646-4313

 

42

--------------------------------------------------------------------------------


 

Notices to Buyer:

 

TransMontaigne Operating Company L.P.

c/o TransMontaigne Partners L.P.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attn: Mark Huff, President

Facsimile No.: (303) 626-8238

 

with copies to:

 

TransMontaigne Operating Company L.P.

c/o TransMontaigne Partners L.P.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attn: Michael A. Hammell, Executive Vice President, General Counsel and
Secretary

Facsimile No.: (303) 626-8238

 

(c)                                  The Parties may at any time change their
address for service from time to time by giving notice to the other Party in
accordance with this Section 12.1.

 

12.2                        Entire Agreement; Amendment; Waiver; Exhibits and
Schedules. This Agreement and the Exhibits and Schedules attached hereto and the
Ancillary Agreements constitute the entire understanding between the Parties
with respect to the subject matter hereof, and supersede all other
understandings and negotiations with respect thereto (except for the
Confidentiality Agreement). This Agreement may be amended only in a writing
signed by all Parties. Any provision of this Agreement may be waived only in a
writing signed by the Party to be charged with such waiver. No course of dealing
between the Parties shall be effective to amend or waive any provision of this
Agreement. All Exhibits and Schedules attached hereto are hereby incorporated
into this Agreement as a part hereof.

 

12.3                        Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced under applicable
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated herein are not affected in any
manner adverse to any Party. Upon such determination that any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated herein are
consummated as originally contemplated to the fullest extent possible.

 

12.4                        Parties in Interest. This Agreement shall be binding
upon and inure solely to the benefit of each Party and its respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other Person (other than (a) the

 

43

--------------------------------------------------------------------------------


 

Indemnified Parties, and (b) the Transferred Employees as provided in
Article VIII) any rights or remedies of any nature whatsoever under or by reason
of this Agreement.

 

12.5                        Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas (except to the
extent that mandatory provisions of federal law govern), without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Texas. Each of the Parties
irrevocably agrees that any legal action or proceeding with respect to the
Acquired Assets, this Agreement or any Ancillary Agreements or for recognition
and enforcement of any judgment in respect hereof shall be brought and
determined in any federal or state court located Houston, Harris County, Texas.
Each of the Parties hereby (a) irrevocably submits with regard to any such
action or proceeding to the exclusive personal jurisdiction of the aforesaid
courts in the event any dispute arises out of this Agreement or any Ancillary
Agreements or any transaction contemplated hereby and waives the defense of
sovereign immunity, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
or that such action is brought in an inconvenient forum and (c) agrees that it
shall not bring any action relating to this Agreement or any Ancillary
Agreements or any transaction contemplated hereby or the Acquired Assets in any
court other than the above courts. Each of the Parties waives trial by jury in
any action to which they are parties involving, directly or indirectly, any
matter in any way arising out of, related to or connected with this Agreement or
any Ancillary Agreements or the transactions contemplated hereby and thereby or
the Acquired Assets.

 

12.6                        Assignment. Seller may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of Buyer.
Buyer may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Seller, except that Buyer shall have the
right to assign its rights, duties or obligations under this Agreement to any of
its Affiliates.

 

12.7                        Specific Performance. The Parties acknowledge and
agree that in the event that any of the provisions of this Agreement are
breached or are not performed in accordance with their terms, irreparable damage
may occur and that the Parties may not have an adequate remedy at law. It is
accordingly agreed that the Parties shall be entitled to injunctive or other
equitable relief, without the posting of any bond and without proof of actual
damages, to prevent breaches of this Agreement and to specifically enforce the
terms of this Agreement and that the Parties shall not object to the granting of
injunctive or other equitable relief on the basis that there exists an adequate
remedy at law. Notwithstanding the foregoing, Seller’s sole and exclusive remedy
for any pre-Closing breach by Buyer or any failure of Closing to occur is to
terminate this Agreement and receive the Deposit pursuant to Section 10.2.

 

12.8                        Counterparts. This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when two or more counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart. Delivery of an
executed signature page of this Agreement by facsimile or other customary means
of electronic transmission (e.g., “.pdf”) shall be effective as delivery of a
manually executed counterpart hereof.

 

44

--------------------------------------------------------------------------------


 

12.9                        Expenses. Except as otherwise provided herein, each
Party shall bear its own expenses incurred in connection with this Agreement and
the transactions herein contemplated hereby whether or not such transactions
shall be consummated, including all fees of its legal counsel, financial
advisers and accountants.

 

[Signature Page to Follow]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

By:

TransMontaigne Operating GP L.L.C., its general partner

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name:

Frederick W. Boutin

 

 

Title:

Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PLAINS PRODUCTS TERMINALS LLC

 

 

 

By:

/s/ Willie C. Chiang

 

Name:

Willie C. Chiang

 

Title:

Executive Vice President & Chief Operating Officer (U.S)

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Interpretation; Defined Terms

 

1.             Interpretation. It is expressly agreed that this Agreement shall
not be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:

 

(a)           examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

 

(b)           the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;

 

(c)           a defined term has its defined meaning throughout this Agreement
and each Exhibit, Annex and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;

 

(d)           each Exhibit, Annex, recital and Schedule to this Agreement is a
part of this Agreement, but if there is any conflict or inconsistency between
the main body of this Agreement and any Exhibit, Annex or Schedule, the
provisions of the main body of this Agreement shall prevail;

 

(e)           the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;

 

(f)            the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule;

 

(g)           any reference to a statute, regulation or law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;

 

(h)           currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;

 

(i)            unless the context otherwise requires, all references to time
shall mean time in Houston, Texas;

 

(j)            whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified; and

 

(k)           if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).

 

Annex A - 1

--------------------------------------------------------------------------------


 

2.             References, Gender, Number. All references in this Agreement to
an “Article,” “Section” or “Exhibit” shall be to an Article, Section or
Exhibit of this Agreement, unless the context requires otherwise. All references
in this Agreement to a “Schedule” shall be to the Disclosure Schedule, unless
the context requires otherwise. Unless the context clearly requires otherwise,
the words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words
of similar import shall refer to this Agreement as a whole and not to a
particular Article, Section, subsection, clause or other subdivision hereof.
Whenever the context requires, the words used herein shall include the
masculine, feminine and neuter gender, and the singular and the plural.

 

3.             Defined Terms. Unless the context expressly requires otherwise,
the respective terms defined in this Section 3 shall, when used in this
Agreement, have the respective meanings herein specified, with each such
definition to be equally applicable both to the singular and the plural forms of
the term so defined.

 

“Abandoned Pipelines” means pipelines that are abandoned and out of service as
of the Effective Time.

 

“Acquired Assets” shall have the meaning set forth in Section 1.1.

 

“Action” shall mean any Claim, action, suit, investigation, inquiry, proceeding,
condemnation, audit or other legal or administrative proceeding by or before any
court or other Governmental Entity.

 

“Affiliate” shall mean, with respect to any Person, any other entity that
directly or indirectly (through one or more intermediaries or otherwise)
controls, is controlled by, or is under common control with such Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have correlative
meanings.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Allocation” shall have the meaning set forth in Section 7.9(d).

 

“Ancillary Agreements” shall mean the Transition Services Agreement, the Deeds,
the Assumed Contracts Assignment, the Leased Real Property and Rights of Way
Assignment, the Bill of Sale, the Closing Statement, the Purchased Inventory
Sale Agreement, the FCC Sale Agreement, the FCC System Sharing Agreement and the
other documents to be delivered in connection with the Transaction.

 

“Ancillary Real Property Rights” shall have the meaning set forth in
Section 1.1(a).

 

“Antitrust Law” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, any state antitrust or unfair
competition Law and all other national, federal, state, foreign or multinational
Laws, statutes, rules, regulations, orders, decrees, administrative or judicial
doctrines or other Law, including any antitrust, competition or trade regulation
Laws, that are designed or intended to prohibit restrict or regulate actions
having

 

Annex A - 2

--------------------------------------------------------------------------------


 

the purpose or effect of monopolization, attempted monopolization, restraint of
trade, lessening of competition, or abusing or maintaining a dominant position.

 

“Assumed Contracts” shall have the meaning set forth in Section 1.1(g).

 

“Assumed Contracts Assignment” shall have the meaning set forth in
Section 2.2(a).

 

“Assumed Liabilities” shall have the meaning set forth in Section 1.3(a).

 

“Bill of Sale” shall have the meaning set forth in Section 2.2(d).

 

“Blocked Person” shall have the meaning set forth in Section 3.16.

 

“Books and Records” means originals or copies in Seller’s possession of all
books, records, documents, instruments, accounts, correspondence, writings,
evidence of title, and other papers relating to the Acquired Assets, including
with respect to engineering, property, property tax, environmental, contract and
land books and records in their present form, except for Excluded Books and
Records.

 

“Business” means the business of operating and utilizing the Terminal Facilities
as owned, operated and maintained by Seller as of the Effective Date.

 

“Business Day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.

 

“Buyer” shall have the meaning set forth in the preamble.

 

“Buyer Indemnified Parties” means Buyer and each of Buyer’s Affiliates,
including permitted assigns and successors in interest, and each of its and
their Representatives.

 

“Buyer-Risk Termination” means any termination of this Agreement (a) by either
Party pursuant to Section 10.1(d) in which case, at the time of such
termination, the condition in Section 9.1(c) has not been satisfied (other than
as a result of a breach by Seller) or (b) by Seller pursuant to Section 10.1(c).

 

“Casualty Event” shall have the meaning set forth in Section 7.11(a).

 

“Casualty Event Notice” shall have the meaning set forth in Section 7.11(a).

 

“Casualty Event Termination Date” shall have the meaning set forth in
Section 7.11(b).

 

“Cause” means that the Transferred Employee (a) has engaged in gross negligence,
gross incompetence or willful misconduct in the performance of his duties;
(b) has willfully engaged in misconduct that is injurious, financially,
economically or otherwise, to Buyer or its Affiliate and its or their
reputations; (c) has committed an act of fraud, moral turpitude, embezzlement or
other criminal act, or breach of a fiduciary duty to Buyer or its Affiliate;
(d) has been convicted of, pled guilty to, or pleaded no contest to, a felony or
crime involving fraud, dishonesty or moral

 

Annex A - 3

--------------------------------------------------------------------------------


 

turpitude; or (e) has habitually failed to follow instructions following notice
from Buyer or its Affiliates.

 

“Claim” means a dispute, claim, or controversy whether based on contract, tort,
strict liability, statute or other legal or equitable theory (including any
claim of fraud, misrepresentation or fraudulent inducement or any question of
validity or effect of an agreement).

 

“Closing” shall have the meaning set forth in Section 2.1.

 

“Closing Date” shall have the meaning set forth in Section 2.1.

 

“Closing Date Payment” shall have the meaning set forth in Section 1.6.

 

“Closing Statement” shall have the meaning set forth in Section 2.2(h).

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Condition Completion Date” means the date on which the satisfaction or waiver
of the conditions set forth in Article IX (other than those conditions relating
to execution of the Ancillary Agreements, the delivery of the certificates set
forth in Sections 9.2(a) and 9.3(a) and the receipt of the Material Consents
which will be satisfied at the Closing) occurs.

 

“Confidentiality Agreement” shall have the meaning set forth in Section 7.7.

 

“Consents” means all (a) authorizations, approvals, consents or Orders of, or
registrations, declarations or filings with, or expiration of waiting periods
imposed by, any Governmental Entity, in each case that are necessary in order to
consummate the transactions contemplated by this Agreement and the other
Ancillary Agreements, and (b) consents or approvals of a Third Party necessary
to prevent any conflict with, violation or breach of, or default under, any
Contract.

 

“Contract” shall mean any legally binding agreement, indenture, instrument,
note, bond, loan, lease, deed, sublease, deed of trust, assignment, mortgage,
franchise, license agreement, purchase order, binding bid or offer, binding term
sheet or letter of intent or memorandum, commitment, letter of credit, including
any amendments or modifications thereof.

 

“Credit Support Instruments” shall have the meaning set forth in Section 1.2(g).

 

“Creditor’s Rights Exception” shall have the meaning set forth in Section 3.2.

 

“Damaged Portion” shall have the meaning set forth in Section 7.11(a).

 

“Deductible” shall have the meaning set forth in Section 11.4(a).

 

“Deeds” shall have the meaning set forth in Section 2.2(b).

 

Annex A - 4

--------------------------------------------------------------------------------


 

“Deposit” shall have the meaning set forth in Section 1.5.

 

“Designated Orders” means (a) that certain Site Cleanup Requirements Order
No. R2-2008-0076 issued by the California Regional Water Quality Control Board,
San Francisco Bay Region, together with all associated amendments, and (b) that
certain Site Cleanup Requirements Order No. 00-053 issued by the California
Regional Water Quality Control Board, San Francisco Bay Region, together with
all associated amendments.

 

“Disclosure Schedule” means the disclosure schedule delivered by Seller to Buyer
in connection with this Agreement.

 

“DOJ” means the United States Department of Justice.

 

“Effective Date” shall have the meaning set forth in the preamble.

 

“Effective Time” shall have the meaning set forth in Section 2.1.

 

“Employment Effective Time” shall have the meaning set forth in Section 8.4.

 

“Employees” shall have the meaning set forth in Section 8.1.

 

“Employee Benefit Plans” means any bonus, vacation, deferred compensation,
pension, retirement, profit-sharing, thrift, savings, employee unit ownership,
unit bonus, unit purchase, restricted unit and unit option plan, any employment,
retention or severance contract, any medical, dental, disability, health and
life insurance plan, any other employee benefit and fringe benefit plan,
contract or arrangement and any applicable “change of control” or similar
provision in any plan, contract or arrangement maintained or contributed to for
the benefit of officers, former officers, employees, former employees,
directors, former directors, or the beneficiaries of any of the foregoing,
including any “employee benefit plan” as defined in ERISA Section 3(3).

 

“Employee on Leave” shall have the meaning set forth in Section 8.1.

 

“Environmental Law” means any and all applicable Law relating to pollution,
protection, preservation, remediation or restoration of the environment
(including, soils, sediments, subsurface soils, surface waters, ground waters,
or atmosphere) or natural resources, including applicable Laws relating to
Releases or threatened Releases of Hazardous Materials, or otherwise relating to
the generation, manufacture, processing, distribution, use, treatment, storage,
transport, or handling of, or exposure of any Person or property to, Hazardous
Materials, including, the Clean Air Act, the Comprehensive Environmental
Response, Compensation, and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Toxic
Substances Control Act, the Federal Water Pollution Control Act, the Safe
Drinking Water Act, the Federal Hazardous Materials Transportation Act, the
Occupational Safety and Health Act, the Marine Mammal Protection Act, Endangered
Species Act, the National Environmental Policy Act, and the Oil Pollution Act,
as each has been amended from time to time and all other environmental
conservation and protection laws.

 

“Environmental Permit” shall mean any Permit with respect to the Acquired Assets
that is required by applicable Environmental Law.

 

Annex A - 5

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person, trade, or business (whether or not
incorporated) which is (or at any relevant time was) a member of a “controlled
group of corporations” with or under “common control” with Seller as defined in
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“Escrow Agent” means ZB, National Association, d/b/a Amegy Bank.

 

“Escrow Agreement” means the Escrow Agreement by and among Buyer, Seller and
Escrow Agent dated as of the Effective Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall have the meaning set forth in Section 1.2.

 

“Excluded Books and Records” means books and records (i) the disclosure of which
is inconsistent with any legal constraints or obligations regarding the
confidentiality thereof or waives any attorney-client, work product or similar
privilege; (ii) relating to prior litigation, or litigation that is no longer
applicable or pending; (iii) relating to the Excluded Assets or the Retained
Liabilities; (iv) to the extent containing any information about Seller or any
of its Affiliates that is unrelated to the Acquired Assets or the Assumed
Liabilities; (v) containing any information about Seller or any of its
Affiliates pertaining to energy or project evaluation, energy price curves or
projections or other economic or predictive models; (vi) relating to income
Taxes of Seller or any of its Affiliates, except to the extent disclosed or
required to be disclosed with respect to any Tax Return related in any manner to
the Acquired Assets or the Assumed Liabilities; (vii) constituting
organizational documents of Seller; (viii) constituting minutes, seals, equity
interest records and other records of internal company proceedings of Seller;
(ix) that Seller is required to retain by Law (in which event, copies thereof
shall be delivered to Buyer); and (x) having been prepared in connection with,
or relating in any way to the transactions contemplated by this Agreement or any
bids or offers received from Buyer or any Third Parties and analyses relating in
any way to the sale of the Acquired Assets.

 

“Excluded Contracts” shall have the meaning set forth in Section 1.2(h).

 

“Excluded Employees” means the persons identified on Schedule 8.2.

 

“Excluded Intellectual Property” shall have the meaning set forth in
Section 1.2(i).

 

“Excluded Personal Property” shall have the meaning set forth in Section 1.2(j).

 

“Executive Order” shall have the meaning set forth in Section 3.16.

 

“Existing Site Permits” shall have the meaning set forth in Section 1.1(i).

 

“Existing Surveys” means (i) the ALTA/NSPS Land Title Survey of the Lands of
Plains Products Terminals LLC, Martinez, Contra Costa County, CA prepared by
Chaudhary &

 

Annex A - 6

--------------------------------------------------------------------------------


 

Associates Inc., dated December 2, 2016 and (ii) the ALTA/NSPS Land Title Survey
of the Lands of Plains Products Terminals LLC, Richmond, Contra Costa County, CA
prepared by Chaudhary & Associates Inc., dated October 27, 2016.

 

“Expiration Date” shall have the meaning set forth in Section 11.5(a)(i).

 

“FCC” means the Federal Communications Commission.

 

“FCC Sale Agreement” shall have the meaning set forth in Section 2.2(o).

 

“FCC System Sharing Agreement” shall have the meaning set forth in
Section 2.2(p).

 

“Final Outside Date” shall have the meaning set forth in Section 10.1(d).

 

“FIRPTA” shall have the meaning set forth in Section 2.2(g).

 

“FTC” means the United States Federal Trade Commission.

 

“Fundamental Representations” means the representations and warranties of
(a) Seller contained in Sections 3.1 (Organization), 3.2 (Authorization) and
3.10 (No Broker), and (b) Buyer contained in Sections 4.1 (Organization), 4.2
(Authorization) and 4.5 (No Broker).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governing Documents” means with respect to (a) a corporation, its articles or
certificate of incorporation and by-laws, (b) a partnership, its certificate of
limited partnership or partnership declaration, as applicable, and partnership
agreement, (c) a limited liability company, its certificate of formation and
limited liability company agreement and (d) any other Person, the other
organizational or governing documents of such Person.

 

“Government List” means any of (a) the two lists maintained by the United States
Department of Commerce (Denied Persons and Entities), (b) the list maintained by
the United States Department of Treasury (Specially Designated Nationals and
Blocked Persons), and (c) the two lists maintained by the United States
Department of State (Terrorist Organizations and Debarred Parties).

 

“Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.

 

“Hazardous Material” shall mean any substance that, by its nature or its use, is
regulated or as to which liability might arise under any Environmental Law
including, any: (a) chemical, product, material, substance or waste defined as
or included in the definition of “hazardous substance,” “hazardous material,”
“hazardous waste,” “restricted hazardous waste,” “extremely hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Environmental Law, (b) petroleum hydrocarbons,
petroleum products, petroleum substances, natural gas, crude oil, or any
components, fractions, or derivatives thereof when

 

Annex A - 7

--------------------------------------------------------------------------------


 

Released into the environment, and (c) asbestos containing materials,
polychlorinated biphenyls, radioactive materials, urea formaldehyde foam
insulation, or radon gas.

 

“Hazardous Waste” means listed or characteristic hazardous waste as defined in
40 C.F.R. Part 261.

 

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, and
the regulations promulgated thereunder.

 

“HSR Expenses” means any reasonable, documented, out-of-pocket costs,
disbursements, fees or payments made by Seller after the Effective Date in
complying with Section 7.5(b).

 

“Hydrocarbons” shall mean oil and natural gas and other hydrocarbons produced or
processed in association therewith (whether or not any such item is in liquid or
gaseous form), or any combination thereof, and any minerals produced in
association therewith.

 

“Indemnified Claims” shall have the meaning set forth in Section 11.3(a).

 

“Indemnified Parties” means the Buyer Indemnified Parties and the Seller
Indemnified Parties, as applicable.

 

“Indemnifying Party” shall have the meaning set forth in Section 11.2(a).

 

“Independent Consideration” shall have the meaning set forth in Section 1.7.

 

“Initial Outside Date” shall have the meaning set forth in Section 10.1(d).

 

“Intellectual Property” means, in respect of any Person, any and all
intellectual property rights, under the Laws of the United States of America or
any other jurisdiction, including all names, Trademarks, tradenames, logos,
know-how, copyrights, copyright registrations and applications for registration,
Patents, and all other intellectual property rights (including internet domain
names), whether registered or not, including the goodwill related to the
foregoing, that is licensed to or owned by such Person.

 

“Interim Period” shall have the meaning set forth in Section 5.1(a).

 

“Inventory” shall have the meaning set forth in Section 2.2(n).

 

“Inventory Excess” shall have the meaning set forth in Section 2.6(b)(i).

 

“Inventory Methodology” shall have the meaning set forth in Section 2.6(a).

 

“Inventory Purchaser” shall have the meaning set forth in Section 2.6.

 

“Inventory Shortage” shall have the meaning set forth in Section 2.6(b)(i).

 

“Inventory Value” shall have the meaning set forth in Section 2.6.

 

Annex A - 8

--------------------------------------------------------------------------------


 

“Knowledge” and any variations thereof or words to the same effect shall mean
(a) with respect to Buyer, all information actually known to any of the
following persons: Fred Boutin, Mark Huff, Michael Hammell, Rob Fuller, Jim
Dugan, Dudley Tarlton, Dawn Reddel or Bob Clark; and (b) with respect to Seller,
all information actually known to any of the following persons: Bradfield D.
Wright, Douglas S. Kennedy, L. David Rabinowitz, George Polydoros, John Keffer,
Jim Tillis or Allen Shafer.

 

“Law” means all applicable statutes, laws, rules, regulations, Orders,
ordinances, writs, injunctions, judgments and decrees of all Governmental
Entities.

 

“Lease Guaranty” shall have the meaning set forth in Section 6.5(b).

 

“Leased Real Property” shall have the meaning set forth in Section 1.1(b).

 

“Leased Real Property and Rights of Way Assignment” shall have the meaning set
forth in Section 2.2(c).

 

“Liens” means, collectively, any mortgage, pledge, lien, claim, charge, security
interest, restriction, lease, tenancy, license, other possessory interest, right
of purchase, conditional sales obligation, easement, restriction, covenant,
condition or other encumbrance of any kind.

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages (including wrongful
death, personal injury or property damage), private or governmental
environmental response and cleanup costs (on-site or off-site), environmental
closure and post-closure financial assurance costs, private or governmental
natural resource damage claims, medical monitoring costs, expenses (including
those incurred with investigating, preparing, defending, bringing or prosecuting
any claim, action, suit or proceeding and including all costs and expenses of
all attorneys, experts, and consultants in all tribunals and whether or not
legal proceedings are commenced by or against an Indemnified Party and including
those related to title gaps and other title matters requiring curative work),
deficiencies or other charges.

 

“Martinez Terminal” shall have the meaning set forth in the preamble.

 

“Material Adverse Effect” means any occurrence, condition, change, event or
effect that, individually or in the aggregate, has or is reasonably expected to
have a material and adverse effect on the Acquired Assets, taken as a whole, or
that materially impairs the ability of a Party or any of its Affiliates to
perform their respective obligations under this Agreement and the Ancillary
Agreements to which they are parties or prevents the consummation of the
transactions contemplated hereby and thereby; provided, however, that “Material
Adverse Effect” shall exclude any occurrence, condition, change, event or effect
to the extent (i) generally affecting (x) the petroleum products production,
transportation, distribution, refining, terminaling or retail industries or
systems; (y) the global economy or the economy of the Unites States of America;
or (z) any financial, capital, credit or securities markets; or (ii) resulting
from or relating to (a) any fluctuations in interest or exchange rates or of the
prices of steel, oil and gas; (b) any changes in Law, GAAP or other accounting
standards after the date of this Agreement, or prospective changes in Law, GAAP
or other accounting standards, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing; (c) any default by the
United States of

 

Annex A - 9

--------------------------------------------------------------------------------


 

America on any of its debt obligations, or any change or prospective change in
the rating of debt obligations of the United States of America by one or more
Nationally Recognized Statistical Rating Organizations; (d) any outbreak or
escalation of hostilities, declared or undeclared acts of war, terrorism or
insurrection, or acts of piracy; (e) any national emergency or the occurrence of
any other calamity or crisis, including pandemics, earthquakes, hurricanes,
tornados or other natural disasters, or changes in weather or climate in
general; (f) the announcement or pendency of the transactions contemplated by
this Agreement, including any termination of, reduction in or similar negative
impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners, members, managers or employees of Seller and
its Affiliates due to the announcement or pendency of the transactions
contemplated by this Agreement; (g) any action taken by such Party or its
respective Affiliates that (A) is described in, and permitted to be taken
without consent under, this Agreement or (B) was taken at the other Party’s
request or upon its advance written consent pursuant to this Agreement, and
(h) the failure of such Party to meet internal or analysts’ expectations or
projections; provided, further, that any occurrence, condition, change, event or
effect referred to in clauses (i)(x), (ii)(a), (ii)(b), (ii)(c), (ii)(d) or
(ii)(e) above may be taken into account in determining whether or not there has
been a Material Adverse Effect to the extent such occurrence, condition, change,
event or effect has a materially disproportionate adverse effect on the Acquired
Assets, taken as a whole, as compared to similarly situated assets of third
Persons, in which case the incremental materially disproportionate impact or
impacts may be taken into account in determining whether or not there has been
or may be a Material Adverse Effect.

 

“Material Contract” shall mean any Contract listed on Schedule 3.6(b) hereto.

 

“Material Consents” shall have the meaning set forth in Section 9.2(d).

 

“Nationally Recognized Statistical Rating Organizations” means a rating agency
approved by the United States Securities and Exchange Commission to issue credit
ratings for financial and other transactions, including Standard & Poor’s, and
Moody’s Investment Services.

 

“Objection” shall have the meaning set forth in Section 11.3(b).

 

“OFAC” shall mean the U.S. Office of Foreign Assets Control.

 

“Order” shall mean any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity except the
Designated Orders.

 

“Ordinary Course of Business” shall mean, with respect to the operation of the
Acquired Assets, the operation thereof consistent with (i) practices during the
twelve-month period ending on the Effective Date (including as such practices
may have been changed, modified, supplemented or eliminated during such period)
with respect to the operation thereof and (ii) the preparation of the Acquired
Assets for sale pursuant to this Agreement.

 

“Owned Real Property” shall have the meaning set forth in Section 1.1(a).

 

“Owned Improvements” shall have the meaning set forth in Section 1.1(a).

 

Annex A - 10

--------------------------------------------------------------------------------


 

“Owned Land” shall have the meaning set forth in Section 1.1(a).

 

“Party” and “Parties” shall have the meaning set forth in the preamble.

 

“Permits” shall mean any applicable permits, licenses, variances, exemptions,
Orders, franchises and approvals of any Governmental Entity.

 

“Permitted Liens” shall mean any of the following matters:

 

(a)                                 any (i) inchoate Liens or similar charges
constituting or securing the payment of expenses which were incurred incidental
to the operation, storage, transportation, shipment, handling, repair,
construction, improvement or maintenance of the Acquired Assets, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’, warehousemen’s, barge or ship owner’s and carriers’ Liens or other
similar Liens, security interests or charges for liquidated amounts arising in
the Ordinary Course of Business incidental to the operation of the Acquired
Assets, in the case of (i) and (ii) above, each securing amounts the payment of
which is not delinquent and that will be paid in the Ordinary Course of Business
or, if delinquent, that are being contested in good faith with any Action to
foreclose or attach any of the Acquired Assets on account thereof properly
stayed;

 

(b)                                 any Liens for Taxes not yet delinquent or,
if delinquent, that are being contested by Seller or any Affiliate of Seller in
good faith in the ordinary course of business and with respect to which adequate
reserves have been established in accordance with GAAP;

 

(c)                                  any Liens or security interests reserved in
any Assumed Contracts or in any rights of way or other real property interests
conveyed as part of the Ancillary Real Property Rights for rental or for
compliance with the terms of such Assumed Contracts, rights of way or other real
property interests, provided payment of the debt secured is not delinquent or,
if delinquent, is being contested in good faith in the ordinary course of
business, and any Liens attached to the fee title interest of the Leased Real
Property;

 

(d)                                 all prior reservations of minerals in and
under or that may be produced from any of the lands constituting part of the
Acquired Assets or on which any part of the Acquired Assets is located;

 

(e)                                  rights reserved to or vested in any
Governmental Entity to control or regulate any of the Acquired Assets and all
Laws of such authorities, including any building or zoning ordinances and all
Environmental Law, to the extent that such rights have been exercised through an
Order or recorded land use covenant, including the use restrictions contained in
the Designated Orders, to the extent the Acquired Assets or the Business, as
applicable, are in compliance with the requirements thereof;

 

(f)                                   any Contract, easement, instrument, Lien,
Permit, amendment, extension or other matter entered into by a Party in
accordance with the terms of this Agreement or in compliance with the approvals
or directives of the other Party made pursuant to this Agreement;

 

(g)                                  any Lien created by Buyer;

 

Annex A - 11

--------------------------------------------------------------------------------


 

(h)                                 all Post-Closing Consents;

 

(i)                                     restrictive covenants, easements,
rights-of-way (including utility rights-of-way), servitudes, and other burdens
and defects, imperfections or irregularities of title that are disclosed in the
Title Reports, or otherwise of record; and

 

(j)                                    discrepancies, conflicts, shortages in
area or boundary lines, encroachments or protrusions, overlapping of
improvements, or other matters: (i) that may reasonably be expected to be shown
or identified by a survey or physical inspection (whether or not made) of the
Real Property, (ii) that are in fact disclosed or identified in any surveys of
the Real Property that are obtained by Buyer, in each case, which, individually
or in the aggregate, do not materially detract from the value of the Acquired
Assets as currently used or materially interfere with the current operation or
use of the Acquired Assets or the Business and/or (iii) any matters included on
the Existing Surveys.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“Personal Property” shall have the meaning set forth in Section 1.1(d).

 

“Pipelines” means the pipelines running to and from the Terminal Facilities as
more particularly described in Schedule 1.1(c)(1).

 

“Post-Closing Consents” shall mean any Consent or Permit, or filing with or
notice to, any Governmental Entity or other Third Party that is customarily
obtained or made after closing in connection with transactions similar in nature
to the transactions contemplated hereby.

 

“Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

 

“Property Taxes” shall mean all ad valorem, property and/or similar taxes, as
applicable.

 

“Proposal” shall have the meaning set forth in Section 5.5.

 

“Purchased Inventory Sale Agreement” shall have the meaning set forth in
Section 2.2(n).

 

“Purchase Price” shall have the meaning set forth in Section 1.4.

 

“Purchase Price Allocation” shall have the meaning set forth in Section 7.9(d).

 

“Real Property Interests” shall have the meaning set forth in Section 3.11(a).

 

Annex A - 12

--------------------------------------------------------------------------------


 

“Release” shall mean any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing into the environment.

 

“Replacement Terminal Lease Assurance” shall have the meaning set forth in
Section 6.5(b).

 

“Reported Hydrocarbon Inventory” shall have the meaning set forth in
Section 2.7.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents and other representatives (including investment
bankers and underwriters or initial purchasers of securities, lenders and their
respective attorneys or consultants, and the attorneys or consultants retained
by such Person).

 

“Restricted Information” shall have the meaning set forth in Section 7.7(b).

 

“Retained Liabilities” shall have the meaning set forth in Section 1.3(b).

 

“Review Period” shall have the meaning set forth in Section 11.3(b).

 

“Required Third Party Consents” shall have the meaning set forth in Section 3.3.

 

“Richmond Terminal” shall have the meaning set forth in the preamble.

 

“Rights of Way” shall have the meaning set forth in Section 1.1(c).

 

“Seller” shall have the meaning set forth in the preamble.

 

“Seller Indemnified Parties” means Seller and each of Seller’s Affiliates,
permitted assigns and successors in interest, and each of its and their
Representatives.

 

“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.

 

“Tax Period” means any period prescribed by any Government Entity for which a
Tax Return is required to be filed or a Tax is required to be paid.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to any Taxes (including any attached schedules)
including any information return, claim for refund, disclosure, amended return
or declaration of estimated Taxes.

 

“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including all federal, state, local, foreign and
other income, franchise, profits, gross receipts, capital gains, capital stock,
transfer, property, sales, use, value-added, occupation, property, excise,
severance, windfall profits, stamp, license, payroll, social security,
withholding and other taxes, assessments, charges, duties, fees, levies or other
governmental charges of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all
estimated taxes, deficiency assessments, additions to tax,

 

Annex A - 13

--------------------------------------------------------------------------------


 

penalties and interest and shall include any liability for such amounts as a
transferee or otherwise by operation of law, as result either of being a member
of a combined, consolidated, unitary or affiliated group or of a contractual
obligation to indemnify any person or other entity.

 

“Taxing Authority” means any Governmental Entity exercising any authority to
impose or administer any Tax or any Tax regulatory authority.

 

“Terminal Facilities” shall have the meaning set forth in the preamble.

 

“Terminal Facilities IP” means all Intellectual Property (other than the
Trademarks) exclusively used in and necessary for the operation of the Terminal
Facilities as it is currently operated by Seller and either (a) owned by Seller
or its Affiliates, or (b) used pursuant to a license or other similar agreement
between Seller, or Affiliates of Seller, and a Third Party.

 

“Terminal Lease” shall have the meaning set forth in Section 6.5(b).

 

“Terminal Lessor” shall have the meaning set forth in Section 6.5(b).

 

“Third Party” means any Person other than the Parties.

 

“Third Party Claim” shall have the meaning set forth in Section 11.2(a).

 

“Third Party Hydrocarbon Inventory” means all Hydrocarbon inventories owned by
Third Parties and stored at the Real Property or in transit through pipelines
comprising Acquired Assets.

 

“Title Company” shall have the meaning set forth in Section 7.10.

 

“Title Reports” means the Commitments for Title Insurance issued by Fidelity
National Title Insurance Company, Order Nos. 991-23084418/G-SLO/6711001261
(Richmond Terminal) and 23084417-991-991 (Martinez Terminal), copies of which
are attached as Exhibit T.

 

“Trademarks” means any and all trademarks, trademark registrations, trademark
applications, service marks, service mark registrations, service mark
applications, trade dress, word marks, word mark registrations, word mark
applications, trade names and logos.

 

“Transaction” means the transactions contemplated by this Agreement and the
Ancillary Agreements.

 

“Transition Services Agreement” shall have the meaning set forth in
Section 2.2(e).

 

“Transferred Employee” shall have the meaning set forth in Section 8.2.

 

“Uncontested Amount” shall have the meaning set forth in Section 11.3(b).

 

“WARN Obligations” shall have the meaning set forth in Section 8.10.

 

Annex A - 14

--------------------------------------------------------------------------------